Exhibit 10.11

Execution Version

PLEDGE AND SECURITY AGREEMENT

Dated November 24, 2009

among

JOHNSONDIVERSEY, INC.,

JOHNSONDIVERSEY HOLDINGS, INC.

AND

Each Other Grantor

From Time to Time Party Hereto

as Grantors

and

CITIBANK, N.A.

as Administrative Agent

WEIL, GOTSHAL & MANGES LLP

767 FIFTH AVENUE

NEW YORK, NEW YORK 10153-0119



--------------------------------------------------------------------------------

PLEDGE AND SECURITY AGREEMENT, dated November 24, 2009, by JOHNSONDIVERSEY, INC.
(the “Company”), JOHNSONDIVERSEY HOLDINGS, INC. (“Holdings”) and each of the
other entities listed on the signature pages hereof or that becomes a party
hereto pursuant to Section 7.10 (Additional Grantors) (together with the Company
and Holdings, each a “Grantor” and, collectively, the “Grantors”), in favor of
Citibank, N.A. (“CBNA”), as agent for the Secured Parties (as defined in the
Credit Agreement referred to below) (in such capacity, the “Administrative
Agent”).

W I T N E S S E T H:

WHEREAS, pursuant to the Credit Agreement dated as of November 24, 2009
(together with all exhibits and schedules thereto and as the same may be
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) among the Company, JohnsonDiversey Holdings II B.V. (the
“Euro Borrower”), JohnsonDiversey Canada, Inc. (the “Canadian Borrower” and
together with the Company and the Euro Borrower, collectively, the “Borrowers”),
Holdings, the Lenders party thereto, the Issuers party thereto, CBNA, as
administrative agent for the Lenders and the Issuers, General Electric Capital
Corporation, Goldman Sachs Lending Partners LLC and JPMorgan Chase Bank, N.A. as
co-syndication agents for the Lenders and the Issuers, Citigroup Global Markets
Inc., GE Capital Markets, Inc., Goldman Sachs Lending Partners and J.P. Morgan
Securities Inc., as joint lead arrangers, and Citigroup Global Markets Inc., GE
Capital Markets, Inc., Goldman Sachs Lending Partners LLC and J.P. Morgan
Securities Inc., Barclays Capital, HSBC Securities (USA) Inc., Morgan Stanley,
Natixis New York Branch, Cooperatieve Centrale Raiffeisen-Boerenleenbank B.A.,
“Rabobank Nederland”, New York Branch, RBC Capital Markets and Scotia Capital as
joint bookrunning managers, the Lenders and Issuers have severally agreed to
make Loans and other extensions of credit to the Borrowers upon the terms and
subject to the conditions set forth therein;

WHEREAS, the Company and each Grantor is a direct or indirect Subsidiary of
Holdings;

WHEREAS, each Grantor will receive substantial direct and indirect benefits from
the making of the Loans, the issuance of the Letters of Credit and the granting
of the other financial accommodations to the Borrowers under the Credit
Agreement;

WHEREAS, the Grantors (other than the Borrowers) are party to a Guaranty
pursuant to which they have guaranteed the Obligations of the Borrowers and the
Borrowers are party to a Guaranty pursuant to which they have guaranteed the
Obligations of one or more of the other Borrowers;

WHEREAS, it is a condition precedent to the obligation of the Lenders and the
Issuers to make their respective extensions of credit to the Borrowers under the
Credit Agreement that the Grantors shall have executed and delivered this
Agreement to the Administrative Agent;

NOW, THEREFORE, in consideration of the premises and to induce the Lenders, the
Issuers and the Administrative Agent to enter into the Credit Agreement and to
induce the Lenders and the Issuers to make their respective extensions of credit
to the Borrowers thereunder, each Grantor hereby agrees with the Administrative
Agent as follows:



--------------------------------------------------------------------------------

PLEDGE AND SECURITY AGREEMENT

JOHNSONDIVERSEY, INC.

 

  ARTICLE I DEFINED TERMS

 

  Section 1.1 Definitions

(a) Unless otherwise defined herein, terms defined in the Credit Agreement and
used herein have the meanings given to them in the Credit Agreement.

(b) Terms used herein that are defined in the UCC have the meanings given to
them in the UCC, including the following terms (which are capitalized herein):

“Account Debtor”

“Accounts”

“Certificated Security”

“Chattel Paper”

“Commercial Tort Claim (if any)”

“Commodity Account”

“Commodity Intermediary”

“Deposit Account”

“Documents”

“Entitlement Holder”

“Entitlement Order”

“Equipment”

“Financial Asset”

“General Intangibles”

“Goods”

“Instruments”

“Inventory”

“Investment Property”

“Letter-of-Credit Right”

“Proceeds”

“Securities Account”

“Securities Intermediary”

“Security”

“Security Entitlement”

(c) The following terms shall have the following meanings:

“Additional Pledged Collateral” means all shares of, limited and/or general
partnership interests in, and limited liability company interests in, and all
securities convertible into, and warrants, options and other rights to purchase
or otherwise acquire, stock of, either (i) any Person that, after the date of
this Agreement, as a result of any occurrence, becomes a direct Subsidiary of
any Grantor or (ii) any issuer of Pledged Stock, any Partnership or any LLC that
are acquired by any Grantor after the date hereof; all certificates or other
instruments representing any of the foregoing; all Security Entitlements of any
Grantor in respect of any of the foregoing; all additional indebtedness from
time to time owed to any Grantor by any obligor on the Pledged Notes and the
instruments evidencing such indebtedness; and all interest, cash, instruments
and other property or Proceeds from time to time received, receivable or
otherwise distributed in respect of or in exchange for any of the foregoing,
provided that in the case of each Grantor, Additional Pledged Collateral shall
not include (i) any Stock or Stock Equivalents of any Foreign Subsidiary in
excess of 65% of any series of such Stock or Stock Equivalents to secure any
Domestic Secured Obligation, (ii) de minimis shares of a Foreign

 

2



--------------------------------------------------------------------------------

PLEDGE AND SECURITY AGREEMENT

JOHNSONDIVERSEY, INC.

 

Subsidiary held by a Grantor in a nominee or similar capacity or (iii) any
intercompany indebtedness of any Foreign Subsidiary payable to any U.S. Borrower
or any U.S. Guarantor. Additional Pledged Collateral may be General Intangibles
or Investment Property.

“Agreement” means this Pledge and Security Agreement.

“Approved Deposit Account” means a Deposit Account subject of an effective
Deposit Account Control Agreement and maintained by any Grantor with a Deposit
Account Bank. “Approved Deposit Account” includes all monies on deposit in such
Deposit Account and all certificates and instruments, if any, representing or
evidencing such Deposit Account.

“Approved Securities Intermediary” means a Securities Intermediary or Commodity
Intermediary selected or approved by the Administrative Agent (such approval not
to be unreasonably withheld) and with respect to which a Grantor has delivered
to the Administrative Agent an executed Securities Account Control Agreement.

“Cash Collateral Account” means any Deposit Account or Securities Account
established by the Administrative Agent as provided in Section 2.4 (Cash
Collateral Accounts) in which cash and Cash Equivalents may from time to time be
on deposit or held therein as provided in Section 5.2 (Accounts and Payments in
Respect of General Intangibles) or 5.4 (Proceeds to be Turned Over To
Administrative Agent) or the Credit Agreement.

“Collateral” has the meaning specified in Section 2.1 (Collateral).

“Control Account” means a Securities Account or Commodity Account subject of an
effective Securities Account Control Agreement and maintained by any Grantor
with an Approved Securities Intermediary. “Control Account” includes all
Financial Assets held in such Securities Account or Commodity Account and all
certificates and instruments, if any, representing or evidencing the Financial
Assets contained therein.

“Copyright Licenses” means all agreements, whether written or oral, providing
for the grant by or to any Grantor of any right in, to or under any Copyright,
including the grant of any right to copy, publicly perform, create derivative
works, manufacture, distribute, or sell materials derived from any Copyright.

“Copyrights” means (a) all copyrights arising under the laws of the United
States, any other country or any political subdivision thereof, whether
registered or unregistered and whether published or unpublished, all
registrations and recordings thereof and all applications in connection
therewith, including all registrations, recordings and applications in the
United States Copyright Office or in any similar office or agency of the United
States or any other country or any political subdivision thereof, and (b) all
renewals, extensions and reversions of any of the foregoing and the right to
obtain all renewals, extensions and reversions of any of the foregoing.

“Deposit Account Bank” means any Revolving Credit Lender party to the Credit
Agreement on the Closing Date or any other financial institution selected or
approved by the Administrative Agent (such approval not to be unreasonably
withheld) and with respect to which a Grantor has delivered to the
Administrative Agent an executed Deposit Account Control Agreement.

 

3



--------------------------------------------------------------------------------

PLEDGE AND SECURITY AGREEMENT

JOHNSONDIVERSEY, INC.

 

“Deposit Account Control Agreement” means a letter agreement, substantially in
the form of Annex 1 (Form of Deposit Account Control Agreement) (with such
changes as may be agreed to by the Administrative Agent) or such other form as
may be reasonably acceptable to the Administrative Agent, and executed by the
Grantor, the Administrative Agent and the relevant Deposit Account Bank.

“Domestic Secured Obligations” means the Secured Obligations of any Grantor
other than its Secured Obligations as a Guarantor of the Obligations of the Euro
Borrower, the Canadian Borrower and any Additional Revolving Credit Borrowers.

“Excluded Assets” has the meaning specified in Section 2.3 (Certain Limited
Exceptions).

“Intellectual Property” means, collectively, (a) all rights, priorities and
privileges of any Grantor relating to any intellectual property or industrial
property, whether arising under United States (including any State thereof),
multinational or foreign laws, treaties or conventions, including Copyrights,
Copyright Licenses, Patents, Patent Licenses, Trademarks, Trademark Licenses,
trade secrets and domain names, in each of the foregoing cases whether now
existing or hereafter acquired by any Grantor, (b) all rights to sue at law or
in equity for any past, present and/or future infringement, misappropriation,
dilution or impairment of any of the foregoing, including the right to receive
all proceeds and damages therefrom, (c) all Proceeds with respect to any of the
foregoing, including claims, license fees, royalties and any other fees or
payments and (d) all other rights of any kind accruing under any of the
foregoing or pertaining to any of the foregoing throughout the world.

“JWPR Subordinated Note” means that certain Amended and Restated Subordinated
Note dated as of December 10, 2009 evidencing the obligation of JWPR
Corporation, a Securitization Subsidiary, to pay the Company the sums described
therein pursuant to the terms thereof, as the same may be amended, restated,
supplemented or otherwise modified from time to time.

“LLC” means each Subsidiary of a Grantor that is a limited liability company and
such Grantor’s interest in which is not pledged to the Administrative Agent
pursuant to any other Collateral Document, including those set forth on
Schedule 2 (Pledged Collateral).

“LLC Agreement” means each operating agreement with respect to an LLC, as each
agreement has heretofore been, and may hereafter be, amended, restated,
supplemented or otherwise modified from time to time.

“Material Intellectual Property” means all Intellectual Property that is
(a) owned by any Grantor or in, to or under which such Grantor has been granted
a license and (b) material to such Grantor’s business.

“Partnership” means each Subsidiary of a Grantor that is a partnership and such
Grantor’s interest in which is not pledged to the Administrative Agent pursuant
to any other Collateral Document, including those set forth on Schedule 2
(Pledged Collateral).

“Partnership Agreement” means each partnership agreement governing a
Partnership, as each such agreement has heretofore been, and may hereafter be,
amended, restated, supplemented or otherwise modified.

 

4



--------------------------------------------------------------------------------

PLEDGE AND SECURITY AGREEMENT

JOHNSONDIVERSEY, INC.

 

“Patent License” means all agreements, whether written or oral, providing for
the grant by or to any Grantor of any right in to or under any Patent, including
any right to manufacture, have made, use, import, export, sell, or offer for
sale any invention covered in whole or in part by any Patent.

“Patents” means (a) all letters patent of the United States, any other country
or any political subdivision thereof and all reissues, re-examinations,
substitutions, renewals and extensions thereof, (b) all applications for letters
patent of the United States or any other country or any political subdivision
thereof and all divisions, continuations, continuations-in-part and provisionals
thereof and all patents issuing on any of the foregoing, (c) all rights to
obtain any reissues, re-examinations, substitutions, renewals or extensions of
any of the foregoing and (d) all recordings of any of the foregoing, in each
case whether in the United States Patent and Trademark Office or in any similar
office or agency of the United States or any other country or any political
subdivision thereof.

“Pledged Collateral” means, collectively, the Pledged Notes, the Pledged Stock,
the Pledged Partnership Interests, the Pledged LLC Interests and all
certificates or other instruments representing any of the foregoing. Pledged
Collateral may be General Intangibles or Investment Property.

“Pledged Equity Collateral” means, collectively, the Pledged Stock, the Pledged
Partnership Interests, the Pledged LLC Interests and all certificates or other
instruments representing any of the foregoing.

“Pledged LLC Interests” means all right, title and interest of any Grantor as a
member of any LLC; provided that in no event shall there be pledged, nor shall
any Grantor be required to pledge, directly or indirectly, (i) more than 65% of
any series of Stock or Stock Equivalents of any Foreign Subsidiary to secure any
Domestic Secured Obligation or (ii) de minimis shares of a Foreign Subsidiary
held by a Grantor in a nominee or similar capacity.

“Pledged Notes” means all right, title and interest of any Grantor in the
Instruments evidencing all Indebtedness owed to such Grantor, including all
Indebtedness described on Schedule 2 (Pledged Collateral), issued by the
obligors named therein; provided that Pledged Notes shall not include any such
Instrument issued by any Foreign Subsidiary.

“Pledged Partnership Interests” means all right, title and interest of any
Grantor as a limited or general partner in all Partnerships; provided that in no
event shall there be pledged, nor shall any Grantor be required to pledge,
directly or indirectly, (i) more than 65% of any series of Stock or Stock
Equivalents of any Foreign Subsidiary to secure any Domestic Secured Obligation
or (ii) de minimis shares of a Foreign Subsidiary held by a Grantor in a nominee
or similar capacity.

“Pledged Stock” means the shares of capital stock of any Subsidiary of a Grantor
and not pledged by such Grantor pursuant to any other Collateral Document,
including all shares of capital stock listed on Schedule 2 (Pledged Collateral);
provided that in no event shall there be pledged, nor shall any Grantor be
required to pledge, directly or indirectly, (i) more than 65% of any series of
Stock or Stock Equivalents of any Foreign Subsidiary to secure any Domestic
Secured Obligation or (ii) de minimis shares of a Foreign Subsidiary held by a
Grantor in a nominee or similar capacity.

 

5



--------------------------------------------------------------------------------

PLEDGE AND SECURITY AGREEMENT

JOHNSONDIVERSEY, INC.

 

“Securities Act” means the Securities Act of 1933, as amended.

“Securities Account Control Agreement” means a letter agreement, substantially
in the form of Annex 2 (Form of Securities Account Control Agreement) (with such
changes as may be agreed to by the Administrative Agent) or such other form as
may be reasonably acceptable to the Administrative Agent, executed by the
relevant Grantor, the Administrative Agent and the relevant securities
intermediary.

“Specified Assets” means the following property and assets of such Grantor:

(i) Patents, Patent Licenses, Trademarks and Trademark Licenses to the extent
that (a) Liens thereon cannot be perfected by the filing of financing statements
under the Uniform Commercial Code or by the filing and recording thereof in the
United States Patent and Trademark Office or (b) non-U.S. Patents, Patent
Licenses, Trademarks and Trademark Licenses;

(ii) Copyrights and Copyright Licenses to the extent that (a) Liens thereon
cannot be perfected by the filing of financing statements under the Uniform
Commercial Code or by the filing and recording thereof in the United States
Copyright Office or (b) non-U.S. Copyrights and Copyright Licenses;

(iii) Collateral for which the perfection of Liens thereon requires filings in
or other actions under the laws of jurisdictions outside of the United States of
America, any State, territory or dependency thereof or the District of Columbia;

(iv) goods included in Collateral received by any Person from any Grantor for
“sale or return” within the meaning of Section 2-326 of the Uniform Commercial
Code of the applicable jurisdiction, to the extent of claims of creditors of
such Person; and

(v) Fixtures.

“Trademark License” means any agreement, whether written or oral, providing for
the grant by or to any Grantor of any right to use any Trademark.

“Trademarks” means (a) all trademarks, trade names, corporate names, company
names, business names, fictitious business names, trade styles, service marks,
logos and other source or business identifiers, and, in each case, all goodwill
associated therewith, whether now existing or hereafter adopted or acquired, all
registrations and recordings thereof and all applications in connection
therewith (except for “intent to use” applications for trademark or service mark
registrations filed pursuant to Section 1(b) of the Lanham Act, 15 U.S.C. § 1051
et seq. (“Lanham Act”), until such time that an Amendment to Allege Use or a
Statement of Use under Section 1(c) or Section 1(d) of the Lanham Act has been
filed and accepted by the United States Patent and Trademark Office), in each
case whether in the United States Patent and Trademark Office or in any similar
office or agency of the United States, any State thereof or any other country or
any political subdivision thereof, and all common-law rights related thereto,
and (b) all renewals and extensions of any of the foregoing and the right to
obtain all renewals and extensions of any of the foregoing.

“UCC” means the Uniform Commercial Code as from time to time in effect in the
State of New York; provided, however, that, in the event that, by reason of
mandatory provisions of law, any or all of the attachment, perfection or
priority of the Administrative Agent’s and the Secured Parties’ security
interest in any Collateral is governed by the Uniform Commercial Code as

 

6



--------------------------------------------------------------------------------

PLEDGE AND SECURITY AGREEMENT

JOHNSONDIVERSEY, INC.

 

in effect in a jurisdiction other than the State of New York, the term “UCC”
shall mean the Uniform Commercial Code as in effect in such other jurisdiction
for purposes of the provisions hereof relating to such attachment, perfection or
priority and for purposes of definitions related to such provisions.

“Vehicles” means all vehicles covered by a certificate of title law of any
state.

 

  Section 1.2 Certain Other Terms

(a) In this Agreement, in the computation of periods of time from a specified
date to a later specified date, the word “from” means “from and including” and
the words “to” and “until” each mean “to but excluding” and the word “through”
means “to and including.”

(b) The terms “herein,” “hereof,” “hereto” and “hereunder” and similar terms
refer to this Agreement as a whole and not to any particular Article, Section,
subsection or clause in this Agreement.

(c) References herein to an Annex, Schedule, Article, Section, subsection or
clause refer to the appropriate Annex or Schedule to, or Article, Section,
subsection or clause in this Agreement.

(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

(e) Where the context requires, provisions relating to any Collateral, when used
in relation to a Grantor, shall refer to such Grantor’s Collateral or any
relevant part thereof.

(f) Any reference in this Agreement to a Loan Document shall include all
appendices, exhibits and schedules thereto, and, unless specifically stated
otherwise all amendments, restatements, supplements or other modifications
thereto, and as the same may be in effect at any time such reference becomes
operative.

(g) The term “including” means “including without limitation” except when used
in the computation of time periods.

(h) The terms “Lender,” “Issuer,” “Administrative Agent” and “Secured Party”
include their respective successors.

(i) References in this Agreement to any statute shall be to such statute as
amended or modified and in effect from time to time.

 

  ARTICLE II GRANT OF A SECURITY INTEREST

 

  Section 2.1 Collateral

For the purposes of this Agreement, all of the following property now owned or
at any time hereafter acquired by a Grantor or in which a Grantor now has or at
any time in the future may acquire any right, title or interests is collectively
referred to as the “Collateral”:

(a) all Accounts;

 

7



--------------------------------------------------------------------------------

PLEDGE AND SECURITY AGREEMENT

JOHNSONDIVERSEY, INC.

 

(b) all Chattel Paper;

(c) all Deposit Accounts;

(d) all Documents;

(e) all Equipment;

(f) all General Intangibles;

(g) all Instruments;

(h) all Intellectual Property;

(i) all Inventory;

(j) all Investment Property;

(k) all Letter-of-Credit Rights;

(l) all Vehicles;

(m) the Commercial Tort Claims described on Schedule 6 (Commercial Tort Claims)
and on any supplement thereto received by the Collateral Agent pursuant to
Section 4.10 (Notice of Commercial Tort Claims);

(n) all books and records pertaining to the other property described in this
Section 2.1;

(o) all other Goods and personal property of such Grantor, whether tangible or
intangible and wherever located;

(p) all property of any Grantor held by the Administrative Agent or any other
Secured Party, including all property of every description, in the possession or
custody of or in transit to the Administrative Agent or such Secured Party for
any purpose, including safekeeping, collection or pledge, for the account of
such Grantor or as to which such Grantor may have any right or power; and

(q) to the extent not otherwise included, all Proceeds of any and all of the
foregoing; provided that in the case of each Grantor, Collateral shall not
include (i) de minimis shares of a Foreign Subsidiary held by a Grantor in a
nominee or similar capacity, (ii) any intercompany indebtedness of any Foreign
Subsidiary payable to any U.S. Borrower or U.S. Guarantor or (iii) the Excluded
Assets.

 

  Section 2.2 Grant of Security Interest in Collateral

Each Grantor, as collateral security for the full, prompt and complete payment
and performance when due (whether at stated maturity, by acceleration or
otherwise) of the Secured Obligations of such Grantor, hereby mortgages, pledges
and hypothecates to the Administrative Agent for the benefit of the Secured
Parties, and grants to the Administrative Agent for the benefit of the Secured
Parties a lien on and security interest in, all of its right, title and interest
in, to and under the Collateral of such Grantor.

 

8



--------------------------------------------------------------------------------

PLEDGE AND SECURITY AGREEMENT

JOHNSONDIVERSEY, INC.

 

  Section 2.3 Certain Limited Exceptions

Notwithstanding anything to the contrary contained in this Agreement, no lien or
security interest is or will be granted pursuant hereto on or in any right,
title or interest of any Grantor under or in the following (collectively, the
“Excluded Assets”):

(a) the JWPR Subordinated Notes ;

(b) any permit, lease, license, contract, instrument or other agreement held by
any Grantor that prohibits or requires the consent of any Person other than the
Borrower and its Affiliates as a condition to the creation by such Grantor of a
Lien thereon, or any permit, lease, license, contract or other agreement held by
any Grantor to the extent that any Requirement of Law applicable thereto
prohibits the creation of a Lien thereon, but only, in each case, to the extent,
and for so long as, such prohibition is not terminated or rendered unenforceable
or otherwise deemed ineffective by the UCC or any other Requirement of Law;

(c) Stock or Stock Equivalents which is specifically excluded from the
definitions of “Pledged Stock”, “Pledged Partnership Interests” or “Pledged LLC
Interests” by virtue of a proviso contained in any such definition;

(d) any Money, cash, checks, other negotiable instruments, funds and other
evidence of payment owned by any Person other than a Grantor and held by any
Grantor as a fiduciary or bailee, which must be held for or returned to the
applicable counterparty pursuant to any Requirements of Law;

(e) any intercompany indebtedness of any Foreign Subsidiary payable to any U.S.
Borrower or U.S. Guarantor; or

(f) Stock or Stock Equivalents of any Foreign Subsidiary in excess of 65% of any
series of such Stock or Stock Equivalent to secure any Domestic Secured
Obligation.

 

  Section 2.4 Cash Collateral Accounts

The Administrative Agent has established as a Cash Collateral Account a Deposit
Account at Citibank N.A. designated as “Citibank, N.A. – JohnsonDiversey
Concentration Account”. The Administrative Agent may establish one or more other
Deposit Accounts and one or more Securities Accounts with such depositaries and
Securities Intermediaries as it in its sole discretion shall determine. Each
such account shall be in the name of the Administrative Agent (but may also have
words referring to the Company and the account’s purpose). The Grantors agree
that each such account shall be under the sole dominion and control of the
Administrative Agent. The Administrative Agent shall be the Entitlement Holder
with respect to each such Securities Account and the only Person authorized to
give Entitlement Orders with respect thereto. Without limiting the foregoing,
funds on deposit in any Cash Collateral Account may be invested in Cash
Equivalents at the direction of the Administrative Agent and, except during the
continuance of an Event of Default, the Administrative Agent agrees with the
Grantors to issue Entitlement Orders for such investments in Cash Equivalents as
requested by the Company; provided, however, that the Administrative Agent shall
not have any responsibility for, or bear any risk of loss of, any such
investment or income thereon. Neither the Company nor any other Loan Party or
Person claiming on behalf of or through the Company or any other Loan Party
shall have any right to demand payment of any funds held in any Cash Collateral
Account at any time prior to the termination of all outstanding Letters of
Credit and the payment in full of all then outstanding and payable monetary
Obligations. The Administrative Agent shall apply all funds on deposit in a Cash
Collateral Account as provided in the Credit Agreement and except during the
continuance of an Event of Default agrees to cause any funds remaining on
deposit therein after all Obligations then due and payable have been satisfied
and all Letter of Credit Obligations have been cash collateralized at 105% to be
paid at the written direction of the Company.

 

9



--------------------------------------------------------------------------------

PLEDGE AND SECURITY AGREEMENT

JOHNSONDIVERSEY, INC.

 

  Section 2.5 Certain Liens With Respect to Foreign Subsidiaries

In the event any Collateral Document or Guaranty purports to grant a lien or
security interest on or in any Stock or Stock Equivalents of any Foreign
Subsidiary in excess of 65% of any series of such Stock or Stock Equivalent to
secure any Domestic Secured Obligation, any such purported grant shall be null
and void to the extent of such excess, together with any related provisions of
such Collateral Document or Guaranty, insofar as they refer to any such
purported lien or security interest. In furtherance of the foregoing, the
Administrative Agent agrees from time to time to execute such further
agreements, instruments or documents as any Guarantor may reasonably request
(and at such Guarantor’s expense) to carry out the intent of the foregoing.

 

  ARTICLE III REPRESENTATIONS AND WARRANTIES

To induce the Lenders, the Issuers and the Administrative Agent to enter into
the Credit Agreement, each Grantor hereby represents and warrants each of the
following to the Administrative Agent, the Lenders, the Issuers and the other
Secured Parties:

 

  Section 3.1 Title; No Other Liens

Except for the Lien granted to the Administrative Agent pursuant to this
Agreement and the other Liens permitted to exist on the Collateral under the
Credit Agreement, such Grantor is the record and beneficial owner of the Pledged
Collateral pledged by it hereunder constituting Instruments or Certificated
Securities, is the Entitlement Holder of all such Pledged Collateral
constituting Investment Property held in a Securities Account and has rights in
or the power to transfer each other item of Collateral in which a Lien is
granted by it hereunder, free and clear of any Lien.

 

  Section 3.2 Perfection and Priority

(a) Except with respect to Liens on Specified Assets, the security interest
granted pursuant to this Agreement will constitute a valid, perfected security
interest in favor of the Administrative Agent in the Collateral for which
perfection is governed by the UCC or filings and recordings with the United
States Copyright Office or the United States Patent and Trademark Office upon
(i) the completion of the filings and other actions specified on Schedule 3
(Filings) (which, in the case of all filings and other documents referred to on
such schedule and applicable on the date hereof, have been delivered to the
Administrative Agent in completed and duly executed form), (ii) the delivery to,
and continuing possession by, the Administrative Agent of all Collateral
consisting of Instruments and Certificated Securities, in each case properly
endorsed for transfer to the Administrative Agent or in blank, (iii) the
execution of Securities Account Control Agreements with respect to Investment
Property not in certificated form, (iv) the execution of Deposit Account Control
Agreements with respect to all Deposit Accounts (other than any Cash Collateral
Account), (v) all appropriate filings having been made with and accepted by the
United States Copyright Office or the United States Patent and Trademark Office
(vi) with respect to any Letter-of-Credit Rights, the consent to the assignment
of proceeds of the relevant letter of credit by the issuer or any nominated
person in respect thereof, except to the extent that such Letter of Credit Right
is a supporting obligation (as defined in the UCC) for any Collateral,
(vii) with respect to Electronic Chattel Paper a security interest

 

10



--------------------------------------------------------------------------------

PLEDGE AND SECURITY AGREEMENT

JOHNSONDIVERSEY, INC.

 

in which is perfected by control, the obtaining and maintenance of such control
(as described in the UCC) by the Administrative Agent, (viii) with respect to
Commercial Tort Claims (other than such Commercial Tort Claims listed on
Schedule 6 on the date of this Agreement), the taking of the actions required by
Section 4.10 herein, and (ix) with respect to any Cash Collateral Account, to
the extent that it is a Securities Account, the Collateral Agent becoming the
Entitlement Holder with respect thereto. Such security interest shall be prior
to all other Liens on such Collateral except for Customary Permitted Liens
having priority over the Administrative Agent’s Lien by operation of law or
Liens otherwise permitted under the Credit Agreement.

(b) Notwithstanding anything to the contrary contained herein, the security
interest created by this Agreement in any Collateral that constitutes
Securitization Assets shall be subject to the terms of the Securitization
Intercreditor Agreement.

 

  Section 3.3 Name; Jurisdiction of Organization; Chief Executive Office

(a) Except as set forth on Schedule 1 (State of Incorporation; Principal
Executive Office), within the five-year period preceding the date hereof such
Grantor has not had, or operated in any jurisdiction under, any trade name,
fictitious name or other name other than its legal name.

(b) On the date hereof such Grantor’s jurisdiction of organization, and the
location of such Grantor’s chief executive office or sole place of business is
specified on Schedule 1 (State of Incorporation; Principal Executive Office).

 

  Section 3.4 Inventory and Equipment

On the date hereof, such Grantor’s Inventory and Equipment (other than mobile
goods and Inventory or Equipment in transit and other Inventory and Equipment
having a value not in excess of $2,500,000 in the aggregate) are kept at the
locations listed on Schedule 4 (Location of Inventory and Equipment).

 

  Section 3.5 Pledged Collateral

(a) The Pledged Stock, Pledged Partnership Interests and Pledged LLC Interests
pledged hereunder by such Grantor are listed on Schedule 2 (Pledged Collateral)
and constitute that percentage of the issued and outstanding equity of all
classes of each issuer thereof as set forth on Schedule 2 (Pledged Collateral).
All the Pledged Stock, Pledged Partnership Interests and Pledged LLC Interests
held by such Grantor as of the date hereof are listed on Schedule 2. All of the
Pledged Stock, Pledged Partnership Interests and Pledged LLC Interests have been
duly and validly issued and are fully paid and nonassessable.

(b) The Pledged Notes pledged hereunder by such Grantor, being all of the
Pledged Notes held by such Grantor, are listed on Schedule 2 (Pledged
Collateral). Each of the Pledged Notes constitutes the legal, valid and binding
obligation of the obligor with respect thereto, enforceable in accordance with
its terms, subject to the effects of bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium and other similar laws relating to or
affecting creditors’ rights generally, and general equitable principles (whether
considered in a proceeding in equity or at law).

 

11



--------------------------------------------------------------------------------

PLEDGE AND SECURITY AGREEMENT

JOHNSONDIVERSEY, INC.

 

(c) All Pledged Collateral and, if applicable, any Additional Pledged
Collateral, consisting of Certificated Securities or Instruments has been
delivered to the Administrative Agent to the extent required by Section 4.4(a)
(Pledged Collateral).

(d) Other than the Pledged Partnership Interests and the Pledged LLC Interests
that constitute General Intangibles and Pledged Collateral issued by a foreign
Person that is not certificated or otherwise not able to be delivered or to the
extent delivery of such Pledged Collateral to the Administrative Agent or
holding of such Pledged Collateral in a Securities Account is prohibited by any
Requirement of Law, there is no Pledged Collateral other than that represented
by Certificated Securities or Instruments in the possession of the
Administrative Agent or that consists of Financial Assets held in a Securities
Account that is subject to a Securities Account Control Agreement.

 

  Section 3.6 Accounts

No amount payable to such Grantor under or in connection with any Account is
evidenced by any Instrument or Chattel Paper that has not been delivered to the
Administrative Agent, properly endorsed for transfer, to the extent delivery is
required by Section 4.4 (Pledged Collateral).

 

  Section 3.7 Intellectual Property

(a) Schedule 5 (Intellectual Property) lists all issued U.S. Patents, pending
U.S. Patent applications, U.S. Trademark registrations, pending applications for
U.S. Trademark registrations and U.S. Copyright registrations, and contains a
list of foreign Patents, pending foreign Patent applications, foreign Trademark
registrations, pending applications for foreign Trademark registrations and
foreign Copyright registrations that is complete and correct in all material
respects, owned by such Grantor on the date hereof. The Patents, Trademarks,
Copyrights, trade secrets, know-how, domain names and other intellectual
property rights owned by or licensed to such Grantor constitute all of the
intellectual property rights necessary for such Grantor to conduct its business,
except as would not reasonably be expected to have a material and adverse effect
on such Grantor.

(b) On the date hereof, all material Copyrights, Patents and Trademarks owned by
such Grantor are subsisting and unexpired, have not been adjudged invalid or
unenforceable, have not been abandoned or dedicated to the public, and, to the
knowledge of such Grantor, are valid and enforceable.

(c) Such Grantor owns or has obtained a license for or otherwise has the right
to use all Patents, Trademarks, Copyrights, trade secrets, know-how and other
intellectual property rights that are material to the Grantors, taken as a
whole, without infringement upon, misappropriation of, dilution of or conflict
with the rights of any other Person with respect thereto, except in each case
for those circumstances where the failure to own or have such legal right to use
would not reasonably be expected to have a Material Adverse Effect, including
all trade names associated with any private label brands of such Grantor, and to
the knowledge of such Grantor no use of the foregoing intellectual property by
such Grantor infringes upon, constitutes or results from a misappropriation of
or dilutes any rights owned by any other Person, and no claim or litigation
regarding any of the foregoing is pending or threatened, except in each case for
those circumstances where such use, claim or litigation would not reasonably be
expected to have a Material Adverse Effect.

 

12



--------------------------------------------------------------------------------

PLEDGE AND SECURITY AGREEMENT

JOHNSONDIVERSEY, INC.

 

(d) Except as set forth in Schedule 5 (Intellectual Property) or in the case of
licenses and franchises granted by such Grantor outside of the United States, to
the extent such licenses or franchises would not reasonably be expected to have
a Material Adverse Effect, on the date hereof, none of the material Copyrights,
Patents, Trademarks, trade secrets and domain names owned by such Grantor is the
subject of any licensing or franchise agreement pursuant to which such Grantor
is the licensor or franchisor, other than licenses and franchises granted by
such Grantor in the ordinary course of such Grantor’s business.

(e) Except as set forth in Schedule 5 (Intellectual Property), on the date
hereof, no holding, decision or judgment has been rendered by any Governmental
Authority that would limit, cancel or question the validity, enforceability or
scope of, or such Grantor’s rights in, any Intellectual Property, except in each
case as would not reasonably be expected to have a Material Adverse Effect.

(f) No action or proceeding seeking to limit, cancel or question the validity,
enforceability or scope of any Intellectual Property owned by such Grantor or
such Grantor’s ownership interest therein, is on the date hereof pending or, to
the knowledge of such Grantor, threatened, except in each case as would not
reasonably be expected to have a Material Adverse Effect. On the date hereof,
there are no claims, judgments or settlements to be paid by such Grantor
relating to any Intellectual Property, except in each case as would not
reasonably be expected to have a Material Adverse Effect.

(g) To the knowledge of such Grantor, no Person is infringing, misappropriating
or diluting any rights in any Patents, Trademarks, Copyrights or trade secrets
owned by such Grantor or, in any particular country during the period of time
such trademark is used by such Grantor as a house mark in such country, the
JOHNSONDIVERSEY trademark, except in each case as would not reasonably be
expected to have a Material Adverse Effect.

(h) On the date hereof, no settlements, consents, co-existence agreements or
releases have been entered into by such Grantor or, to the knowledge of such
Grantor, bind such Grantor in a manner that could adversely affect such
Grantor’s rights to own, license, practice or use any Intellectual Property,
except in each case as would not reasonably be expected to have a Material
Adverse Effect.

(i) Such Grantor has taken commercially reasonable measures to protect the
confidentiality of all of such Grantor’s trade secrets that are Material
Intellectual Property.

(j) Such Grantor controls the nature and quality of all products sold and all
services provided under or in connection with all U.S. Trademarks owned by such
Grantor that are Material Intellectual Property, and such Grantor has taken
reasonably necessary actions to monitor the compliance by all of such Grantor’s
licensees of such Trademarks with such Grantor’s standards of quality.

 

  Section 3.8 Deposit Accounts; Securities Accounts

The only Deposit Accounts or Securities Accounts maintained by any Grantor on
the date hereof are those listed on Schedule 7 (Deposit Accounts; Securities
Accounts), which sets forth such information separately for each Grantor.

 

13



--------------------------------------------------------------------------------

PLEDGE AND SECURITY AGREEMENT

JOHNSONDIVERSEY, INC.

 

  Section 3.9 Commercial Tort Claims

The only Commercial Tort Claims of any Grantor with a value in excess of
$5,000,000 existing on the date hereof are those listed on Schedule 6
(Commercial Tort Claims), which sets forth such information separately for each
Grantor.

 

  ARTICLE IV COVENANTS

Each Grantor agrees with the Administrative Agent that, as long as any
Obligation or Revolving Credit Commitment remains outstanding, unless the
Requisite Lenders (or the Administrative Agent with the consent of the Requisite
Lenders) otherwise consent in writing or as to any Grantor, the date upon which
all the Stock or Stock Equivalents of such Grantor shall have been sold or other
disposed of (to a Person other than Holdings or a Subsidiary thereof) in
accordance with the terms of the Credit Agreement:

 

  Section 4.1 Generally

Such Grantor shall (a) except for the security interest created by this
Agreement, not create or suffer to exist any Lien upon or with respect to any
Collateral, except Liens permitted under Section 8.2 (Liens, Etc.) of the Credit
Agreement, (b) not use or permit any Collateral to be used in violation of any
provision of this Agreement or any other Loan Document, (c) not sell, transfer
or assign (by operation of law or otherwise) any Collateral except as permitted
under the Credit Agreement, and (d) except for the Credit Agreement not enter
into any agreement or undertaking restricting the right or ability of such
Grantor or the Administrative Agent to sell, assign or transfer any Collateral
except as permitted under the Credit Agreement.

 

  Section 4.2 Maintenance of Perfected Security Interest; Further Documentation

(a) Such Grantor shall maintain the security interest created by this Agreement
as a perfected security interest having at least the perfection and priority
described in Section 3.2 (Perfection and Priority) and shall defend such
security interest against the claims and demands of all Persons (other than
Persons holding Liens expressly permitted by Section 8.2 (Liens, Etc.) of the
Credit Agreement).

(b) Such Grantor shall furnish to the Administrative Agent from time to time
statements and schedules further identifying and describing such Grantor’s
Collateral and such other reports in connection with such Grantor’s Collateral
as the Administrative Agent may reasonably request in writing, all in reasonable
detail.

(c) At any time and from time to time, upon the written request of the
Administrative Agent, and at the sole expense of such Grantor, such Grantor
shall promptly and duly execute and deliver, such further instruments and
documents and take such further action as the Administrative Agent may
reasonably request for the purpose of obtaining or preserving the full benefits
of this Agreement and of the rights and powers herein granted, including the
filing of any financing or continuation statement under the UCC (or other
similar laws) in effect in any U.S. jurisdiction with respect to the security
interest created hereby and to the extent required hereunder the execution and
delivery of Deposit Account Control Agreements and Securities Account Control
Agreements.

 

14



--------------------------------------------------------------------------------

PLEDGE AND SECURITY AGREEMENT

JOHNSONDIVERSEY, INC.

 

  Section 4.3 Changes in Locations, Name, Etc.

(a) Unless otherwise permitted by the Credit Agreement and only in accordance
with the terms of the Credit Agreement, upon 15 days’ prior written notice to
the Administrative Agent and delivery to the Administrative Agent of (i) all
additional financing statements and other documents reasonably requested by the
Administrative Agent to maintain the validity, perfection and priority of the
security interests provided for herein and (ii) if applicable, a written
supplement to Schedule 4 (Location of Inventory and Equipment) showing (x) any
new locations where Inventory or Equipment (other than mobile goods and
Inventory or Equipment in transit and other Inventory and Equipment having a
value not in excess of $2,500,000 in the aggregate) shall be kept and (y) any
changes in the location at which Inventory or Equipment shall be kept that would
require the Administrative Agent to file additional UCC financing statements to
maintain a perfected security interest in such Collateral, such Grantor shall
not do any of the following:

(i) permit any Inventory or Equipment (other than mobile goods and Inventory or
Equipment in transit and other Inventory and Equipment having a value not in
excess of $2,500,000 in the aggregate) to be kept at a location other than those
listed on Schedule 4 (Location of Inventory and Equipment);

(ii) change its jurisdiction of organization from that referred to in
Section 3.3 (Name; Jurisdiction of Organization; Chief Executive Office); or

(iii) change its name, identity or corporate structure to such an extent that
any financing statement filed in connection with this Agreement would become
seriously misleading.

(b) Such Grantor shall keep and maintain at its own cost and expense reasonably
satisfactory and complete records of the Collateral, consistent with its past
practices in the ordinary course of business and including a record of all
payments received and all credits granted with respect to the Collateral and all
other dealings with the Collateral. If requested by the Administrative Agent,
the security interest of the Administrative Agent shall be noted on the
certificate of title of each Vehicle.

 

  Section 4.4 Pledged Collateral

(a) Such Grantor shall (i) deliver to the Administrative Agent, all certificates
and Instruments representing or evidencing any Pledged Collateral (including
Additional Pledged Collateral), whether now existing or hereafter acquired, in
suitable form for transfer by delivery or, as applicable, accompanied by such
Grantor’s endorsement, where necessary, or duly executed instruments of transfer
or assignment in blank, all in form and substance reasonably satisfactory to the
Administrative Agent, together, in respect of any Additional Pledged Collateral,
with a Pledge Amendment, duly executed by the Grantor, in substantially the form
of Annex 3 (Form of Pledge Amendment) or such other documentation acceptable to
the Administrative Agent (provided that no Grantor shall be required to deliver
any Pledged Notes or other Instrument (i) with a principal amount equal to
$2,500,000 or less or (ii) issued by any Foreign Subsidiary) and (ii) maintain
all other Investment Property in a Securities Account. Such Grantor authorizes
the Administrative Agent to attach each Pledge Amendment to this Agreement. Upon
the occurrence and during the continuance of an Event of Default, the
Administrative Agent (i) shall have the right, at any time in its discretion and
without notice to the Grantor, to

 

15



--------------------------------------------------------------------------------

PLEDGE AND SECURITY AGREEMENT

JOHNSONDIVERSEY, INC.

 

transfer to or to register in its name or in the name of its nominees any
Pledged Collateral and (ii) shall have the right at any time to exchange any
certificate or instrument representing or evidencing any Pledged Collateral for
certificates or instruments of smaller or larger denominations.

(b) Except as provided in Article V (Remedial Provisions), such Grantor shall be
entitled to receive all cash dividends paid in respect of the Pledged Equity
Collateral (other than liquidating dividends made upon a liquidation not
permitted under the Credit Agreement) and all payments in respect of any Pledged
Notes. Any sums paid upon or in respect of any Pledged Collateral upon the
liquidation or dissolution of any issuer of any Pledged Collateral (except any
liquidation or dissolution not prohibited by the Credit Agreement) or any
property distributed upon or with respect to any Pledged Equity Collateral
pursuant to the recapitalization or reclassification of the capital of any
issuer of Pledged Collateral or pursuant to the reorganization thereof shall,
unless otherwise subject to a perfected security interest in favor of the
Administrative Agent, be delivered to the Administrative Agent to be held by it
hereunder as additional collateral security for the Secured Obligations. If any
sum of money or property so paid or distributed in respect of any Pledged
Collateral shall be received by such Grantor, such Grantor shall, until such
money or property is paid or delivered to the Administrative Agent, hold such
money or property in trust for the Administrative Agent, segregated from other
funds of such Grantor, as additional security for the Secured Obligations.

(c) Except as provided in Article V (Remedial Provisions), such Grantor shall be
entitled to exercise all voting, consent, corporate, partnership or limited
liability company rights with respect to the Pledged Equity Collateral;
provided, however, that no vote shall be cast, consent given or right exercised
or other action taken by such Grantor (other than to the extent required to
consummate a transaction permitted by the Credit Agreement) that would impair
the Collateral, be inconsistent with or result in any violation of any provision
of the Credit Agreement, this Agreement, any other Loan Document or any Material
Contract or, without prior notice to the Administrative Agent, enable or permit
any issuer of Pledged Collateral to issue any stock or other equity securities
of any nature or to issue any other securities convertible into or granting the
right to purchase or exchange for any stock or other equity securities of any
nature of any issuer of Pledged Collateral.

(d) Such Grantor shall not grant control over any Deposit Account or Investment
Property to any Person other than the Administrative Agent.

(e) In the case of each Grantor that is an issuer of Pledged Collateral, such
Grantor agrees to be bound by the terms of this Agreement relating to the
Pledged Collateral issued by it and shall comply with such terms insofar as such
terms are applicable to it. In the case of each Grantor that is a partner in a
Partnership, such Grantor hereby consents to the extent required by the
applicable Partnership Agreement to the pledge by each other Grantor, pursuant
to the terms hereof, of the Pledged Partnership Interests in such Partnership
and, following the occurrence and during the continuance of an Event of Default,
to the transfer of such Pledged Partnership Interests to the Administrative
Agent or its nominee and to the substitution of the Administrative Agent or its
nominee as a substituted partner in such Partnership with all the rights, powers
and duties of a general partner or a limited partner, as the case may be. In the
case of each Grantor member of an LLC, such Grantor hereby consents to the
extent required by the applicable LLC Agreement to the pledge by each other
Grantor, pursuant to the terms hereof, of the Pledged LLC Interests in such LLC
and, following the occurrence and during the continuance of an Event of Default,
to the transfer of such Pledged LLC Interests to the Administrative Agent or its
nominee and to the substitution of the Administrative Agent or its nominee as a
substituted member of the LLC with all the rights, powers and duties of a member
of the LLC in question.

 

16



--------------------------------------------------------------------------------

PLEDGE AND SECURITY AGREEMENT

JOHNSONDIVERSEY, INC.

 

(f) Such Grantor shall not agree to any amendment of an LLC Agreement or
Partnership Agreement that in any way adversely affects the perfection of the
security interest of the Administrative Agent in the Pledged Partnership
Interests or Pledged LLC Interests pledged by such Grantor hereunder, including
any amendment electing to treat the membership interest or partnership interest
of such Grantor as a security under Section 8-103 of the UCC.

 

  Section 4.5 Control Accounts; Approved Deposit Accounts

(a) The terms and conditions of Section 7.13 (Deposit Accounts; Securities
Accounts) of the Credit Agreement are hereby incorporated by reference herein
with the same effect as if fully set forth herein and as if each reference to a
“Loan Party” therein were a reference to a Grantor.

(b) Prior to the 90th day after the Closing Date (or such later date as agreed
to by the Administrative Agent), each Grantor shall use commercially reasonable
efforts to deliver to the Administrative Agent (i) with respect to each
Concentration Account, a Deposit Account Control Agreement and (ii) with respect
to each Material Securities Account, a Securities Account Control Agreement, in
each case in form and substance reasonably satisfactory to the Administrative
Agent.

(c) If an Event of Default shall have occurred and be continuing, upon written
request by the Administrative Agent, each Grantor shall instruct each Account
Debtor or other Person obligated to make a payment to such Grantor under a
General Intangible to make payment, or to continue to make payment, as the case
may be, to an Approved Deposit Account or other Deposit Account and shall
deposit in an Approved Deposit Account or such other Deposit Account all
Proceeds of such Accounts and General Intangibles received by such Grantor from
any other Person promptly upon receipt.

(d) Upon the occurrence and during the continuance of an Event of Default, upon
the written request of the Administrative Agent, each Grantor shall, as soon as
reasonably practicable, use commercially reasonable efforts to deliver to the
Administrative Agent a Securities Account Control Agreement in respect of each
Securities Account of such Grantor.

 

  Section 4.6 Accounts

(a) Such Grantor shall not, other than in the ordinary course of business
consistent with its past practice or as permitted pursuant to the Loan
Documents, (i) grant any extension of the time of payment of any Account,
(ii) compromise or settle any Account for less than the full amount thereof,
(iii) release, wholly or partially, any Person liable for the payment of any
Account, (iv) allow any credit or discount on any Account or (v) amend,
supplement or modify any Account in any manner that could adversely affect the
value thereof, except for extensions, compromises, settlements, releases,
credits, discounts or modifications that, in the aggregate, do not exceed
$2,500,000.

(b) The Administrative Agent shall have the right to make test verifications of
the Accounts in any reasonable manner and through any medium that it reasonably
considers advisable, and such Grantor shall furnish all such assistance and
information as the

 

17



--------------------------------------------------------------------------------

PLEDGE AND SECURITY AGREEMENT

JOHNSONDIVERSEY, INC.

 

Administrative Agent may reasonably require in connection therewith; provided,
however, that as long as no Default or Event of Default exists at the time that
such test verification is made, the Administrative Agent shall not contact the
Account Debtors with respect to such Accounts without the prior written consent
of the applicable Grantor, which consent shall not be unreasonably withheld or
delayed. At any time and from time to time, upon the Administrative Agent’s
reasonable request and at the expense of the relevant Grantor, such Grantor
shall cause independent public accountants or others satisfactory to the
Administrative Agent to furnish to the Administrative Agent reports showing
reconciliations, aging and test verifications of, and trial balances for, the
Accounts; provided, however, that unless an Event of Default shall be
continuing, the Administrative Agent shall request no more than four such
reports during any calendar year.

 

  Section 4.7 Delivery of Instruments and Chattel Paper

If any amount in excess of $2,500,000 payable under or in connection with any
Collateral owned by such Grantor shall be or become evidenced by an Instrument
or Chattel Paper, such Grantor shall promptly deliver such Instrument or Chattel
Paper to the Administrative Agent, duly indorsed in a manner reasonably
satisfactory to the Administrative Agent, or, if consented to by the
Administrative Agent, shall mark all such Instruments and Chattel Paper with the
following legend: “This writing and the obligations evidenced or secured hereby
are subject to the security interest of Citibank, N.A., as Administrative
Agent”.

 

  Section 4.8 Intellectual Property

Except, in each case, as expressly permitted by the Credit Agreement:

(a) Such Grantor (either itself or through licensees) shall (i) continue to use
each Trademark owned by such Grantor that is Material Intellectual Property in
order to maintain such Trademark in full force and effect with respect to each
class of goods and services for which such Trademark is currently used, free
from any claim of abandonment for non-use, (ii) maintain the level of quality of
products and services offered under each Trademark owned by or, subject to the
terms of the applicable licenses, exclusively licensed to, such Grantor that is
Material Intellectual Property at least at the level of quality of products and
services offered under such Trademark as of the date hereof, (iii) use each
Trademark owned by or, subject to the terms of the applicable licenses,
exclusively licensed to, such Grantor that is Material Intellectual Property
with the appropriate notice of registration and all other notices and legends
required by applicable Requirements of Law, (iv) not adopt or use any mark that
is confusingly similar or a colorable imitation of any Trademark owned by such
Grantor that is Material Intellectual Property unless the Administrative Agent
shall obtain a perfected security interest in such mark to the extent required
pursuant to this Agreement and (v) not (and not permit any licensee or
sublicensee thereof to) do any act or knowingly omit to do any act whereby any
Trademark owned by or, subject to the terms of the applicable licenses,
exclusively licensed to, such Grantor that is Material Intellectual Property is
reasonably likely to become abandoned, cancelled, invalidated or materially
impaired in any way or to destroy or otherwise tarnish the goodwill associated
with such Trademark.

(b) Such Grantor (either itself or through licensees) shall not (and shall not
permit any licensee or sublicensee thereof to) do any act, or omit to do any
act, whereby any Patent owned by or, subject to the terms of the applicable
licenses, exclusively licensed to, such Grantor that is Material Intellectual
Property is reasonably likely to become forfeited, abandoned, dedicated to the
public or materially impaired in any way.

 

18



--------------------------------------------------------------------------------

PLEDGE AND SECURITY AGREEMENT

JOHNSONDIVERSEY, INC.

 

(c) Such Grantor (either itself or through licensees) (i) shall not (and shall
not permit any licensee or sublicensee thereof to) do any act, or omit to do any
act, whereby any portion of the Copyrights owned by or, subject to the terms of
the applicable licenses, exclusively licensed to, such Grantor that is Material
Intellectual Property is reasonably likely to become invalidated or materially
impaired in any way and (ii) shall not (either itself or through licensees) do
any act or omit to do any act whereby any portion of the Copyrights that is
Material Intellectual Property may fall into the public domain.

(d) Such Grantor (either itself or through licensees) shall not do any act, or
omit to do any act, whereby any trade secret that is Material Intellectual
Property owned by or, subject to the terms of the applicable licenses,
exclusively licensed to, such Grantor is reasonably likely to become publicly
available or otherwise unprotectable.

(e) Such Grantor (either itself or through licensees) shall not do any act that
knowingly uses any Intellectual Property to infringe or dilute any intellectual
property rights of any other Person, except in each case as would not reasonably
be expected to have a material and adverse effect on such Grantor.

(f) Such Grantor shall notify the Administrative Agent promptly if it knows, or
has reason to know, that any application or registration relating to any
Material Intellectual Property owned by such Grantor is reasonably likely to
become forfeited, abandoned, cancelled, dedicated to the public or materially
impaired in any way, or of any adverse determination or development (including
the institution of, or any such determination or development in, any proceeding
in the United States Patent and Trademark Office or the United States Copyright
Office (or any similar office or agency of the United States, any State thereof
or any other country or any political subdivision thereof) or any court or
tribunal in any country) regarding such Grantor’s ownership of, right to use,
interest in, or the validity or enforceability of, any Material Intellectual
Property or such Grantor’s right to register the same or to own and maintain the
same.

(g) Whenever such Grantor, either by itself or through any agent, licensee or
designee, shall file an application for issuance or registration of any Patent
or Trademark with the United States Patent and Trademark Office or any similar
office or agency of the United States, any State thereof or any other country or
any political subdivision thereof, or be granted a Copyright registration from
the United States Copyright Office or any similar office or agency of the United
States, any State thereof or any other country or any political subdivision
thereof, such Grantor shall report such filing or grant to the Administrative
Agent within five Business Days after the last day of the fiscal quarter in
which such filing occurs. Upon request of the Administrative Agent, such Grantor
shall execute and deliver all agreements, instruments, documents and papers as
the Administrative Agent may reasonably request to evidence the Administrative
Agent’s security interest in any such Copyright, Patent or Trademark and the
goodwill and general intangibles of such Grantor relating thereto or represented
thereby.

(h) Such Grantor shall take all reasonable actions necessary or requested by the
Administrative Agent, including in any proceeding before the United States
Patent and Trademark Office, the United States Copyright Office or any similar
office or agency of the United States, any State thereof or any other country or
any political subdivision thereof, to maintain and pursue each application (and
to obtain the relevant registration) and to maintain each registration of any
Copyright, Trademark or Patent that is Material Intellectual Property, including
filing of applications for renewal, affidavits of use, affidavits of
incontestability and opposition and interference and cancellation proceedings.

 

19



--------------------------------------------------------------------------------

PLEDGE AND SECURITY AGREEMENT

JOHNSONDIVERSEY, INC.

 

(i) In the event that any material Copyright, Patent, Trademark or trade secret
owned by such Grantor or, in any particular country during the period of time
such trademark is used by such Grantor as a house mark in such country, the
JOHNSONDIVERSEY trademark is infringed, misappropriated or diluted by any other
Person and such infringement, misappropriation or dilution would reasonably be
expected to have a material and adverse effect on such Grantor, such Grantor
shall notify the Administrative Agent promptly after such Grantor learns
thereof. Such Grantor shall take appropriate action in its reasonable judgment
in response to such infringement, misappropriation or dilution, including
promptly bringing suit for infringement, misappropriation or dilution and to
recover any damage for such infringement, misappropriation or dilution, and
shall take such other actions as may be appropriate in its reasonable judgment
under the circumstances to protect such Material Intellectual Property.

(j) Unless otherwise agreed to by the Administrative Agent, where the Grantor is
JohnsonDiversey, Inc., such Grantor shall execute and deliver to the
Administrative Agent for filing in (i) the United States Copyright Office, a
short-form copyright security agreement in the form attached hereto as Annex 5
(Form of Short Form Copyright Security Agreement), (ii) in the United States
Patent and Trademark Office a short-form patent security agreement in the form
attached hereto as Annex 6 (Form of Short Form Patent Security Agreement) and
(iii) the United States Patent and Trademark Office a short-form trademark
security agreement in form attached hereto as Annex 7 (Form of Short Form
Trademark Security Agreement), in each case with respect to any United States
issued Patents, pending United States Patent applications, United States
Trademark registrations, pending applications for United States Trademark
registrations and United States Copyright registrations.

 

  Section 4.9 Payment of Obligations

Such Grantor shall pay and discharge or otherwise satisfy at or before maturity
or before they become delinquent, as the case may be, all lawful taxes,
assessments and governmental charges or levies imposed upon the Collateral or in
respect of income or profits therefrom, as well as all lawful claims of any kind
(including claims for labor, materials and supplies) against or with respect to
the Collateral, except that no such charge need be paid if (a) the amount or
validity thereof is currently being contested in good faith by appropriate
proceedings, and reserves in conformity with GAAP with respect thereto have been
provided on the books of such Grantor or (b) where the failure to pay such
amounts, in the aggregate over all such failures would not have a Material
Adverse Effect.

 

  Section 4.10 Commercial Tort Claims

If any Grantor shall at any time hold or acquire a Commercial Tort Claim other
than or in addition to those set forth on Schedule 6 (Commercial Tort Claims)
relating to any of the Collateral and having a value in excess of $5,000,000
(each such Commercial Tort Claim, an “Additional Commercial Tort Claim”), such
Grantor shall promptly notify the Administrative Agent in a writing
authenticated by such Grantor of the brief details of such Additional Commercial
Tort Claim and deliver a supplement to Schedule 6 (Commercial Tort Claims)
containing a specific description of such Additional Commercial Tort Claim. Such
Grantor shall grant to the Administrative Agent in such writing a first priority
perfected security interest in such Additional Commercial

 

20



--------------------------------------------------------------------------------

PLEDGE AND SECURITY AGREEMENT

JOHNSONDIVERSEY, INC.

 

Tort Claim and in the Proceeds thereof, all in accordance with and subject to
the terms of this Agreement and the Credit Agreement and such writing shall be
in form and substance reasonably satisfactory to the Administrative Agent. Each
Grantor hereby agrees to execute and deliver any additional documents or
instruments, including any financing statements or amendments to any then
existing financing statements, that the Administrative Agent reasonably deems
necessary to create, perfect and protect the Administrative Agent’s Lien on and
security interest in such Additional Commercial Tort Claim. Any supplement to
Schedule 6 (Commercial Tort Claims) delivered pursuant to this Section 4.10
(Commercial Tort Claims) shall, after the receipt thereof by the Administrative
Agent, become part of Schedule 6 (Commercial Tort Claims) for all purposes
hereunder other than in respect of representations and warranties made prior to
the date of such receipt.

 

  Section 4.11 Contractual Obligations

If an Event of Default shall have occurred and be continuing, upon request by
the Administrative Agent, each Grantor shall use its commercially reasonable
efforts to obtain any consents, waivers or agreements necessary to enable the
Administrative Agent to exercise its remedies hereunder and under the other Loan
Documents with respect to such Grantor’s rights under any Material Contract and,
solely with respect to Holdings, the Investment Agreement.

 

  ARTICLE V REMEDIAL PROVISIONS

 

  Section 5.1 Code and Other Remedies

During the continuance of an Event of Default, the Administrative Agent may
exercise, in addition to all other rights and remedies granted to it in this
Agreement and in any other instrument or agreement securing, evidencing or
relating to the Secured Obligations, all rights and remedies of a secured party
under the UCC or any other applicable law. Without limiting the generality of
the foregoing, the Administrative Agent, without demand of performance or other
demand, presentment, protest, advertisement or notice of any kind (except any
notice required by law referred to below) to or upon any Grantor or any other
Person (all and each of which demands, defenses, advertisements and notices are
hereby waived), may in such circumstances forthwith collect, receive,
appropriate and realize upon any Collateral, and may forthwith sell, lease,
assign, give option or options to purchase, or otherwise dispose of and deliver
any Collateral (or contract to do any of the foregoing), in one or more parcels
at public or private sale or sales, at any exchange, broker’s board or office of
the Administrative Agent or any Lender or elsewhere upon such terms and
conditions as it may deem advisable and at such prices as it may deem best, for
cash or on credit or for future delivery without assumption of any credit risk.
The Administrative Agent shall have the right upon any such public sale or
sales, and, to the extent permitted by law, upon any such private sale or sales,
to purchase the whole or any part of the Collateral so sold, free of any right
or equity of redemption in any Grantor, which right or equity is hereby waived
and released. Each Grantor further agrees, at the Administrative Agent’s
request, to assemble the Collateral and make it available to the Administrative
Agent at places that the Administrative Agent shall reasonably select, whether
at such Grantor’s premises or elsewhere. The Administrative Agent shall apply
the net proceeds of any action taken by it pursuant to this Section 5.1, after
deducting all reasonable costs and expenses of every kind incurred in connection
therewith or incidental to the care or safekeeping of any Collateral or in any
way relating to the Collateral or the rights of the Administrative Agent and any
other Secured Party hereunder, including reasonable attorneys’ fees and
disbursements, to the payment in whole or in part of the Secured Obligations, in
such order as the Credit Agreement shall prescribe, and only after such
application and after the

 

21



--------------------------------------------------------------------------------

PLEDGE AND SECURITY AGREEMENT

JOHNSONDIVERSEY, INC.

 

payment by the Administrative Agent of any other amount required by any
provision of law, need the Administrative Agent account for the surplus, if any,
to any Grantor. To the extent permitted by applicable law, each Grantor waives
all claims, damages and demands it may acquire against the Administrative Agent
or any other Secured Party arising out of the exercise by them of any rights
hereunder. If any notice of a proposed sale or other disposition of Collateral
shall be required by law, such notice shall be deemed reasonable and proper if
given at least 10 days before such sale or other disposition.

 

  Section 5.2 Accounts and Payments in Respect of General Intangibles

(a) If required by the Administrative Agent at any time during the continuance
of an Event of Default, any payment of Accounts or payment in respect of General
Intangibles, when collected by any Grantor, shall be forthwith (and, in any
event, within two Business Days) deposited by such Grantor in the exact form
received, duly indorsed by such Grantor to the Administrative Agent if required,
in an Approved Deposit Account or a Cash Collateral Account, subject to
withdrawal by the Administrative Agent as provided in Section 5.4 (Proceeds to
be Turned Over To Administrative Agent). Until so turned over, such payment
shall be held by such Grantor in trust for the Administrative Agent, segregated
from other funds of such Grantor. Each such deposit of Proceeds of Accounts and
payments in respect of General Intangibles shall be accompanied by a report
identifying in reasonable detail the nature and source of the payments included
in the deposit.

(b) At the Administrative Agent’s request, during the continuance of an Event of
Default, each Grantor shall deliver to the Administrative Agent all original and
other documents evidencing, and relating to, the agreements and transactions
that gave rise to the Accounts or payments in respect of General Intangibles,
including all original orders, invoices and shipping receipts.

(c) The Administrative Agent may, without notice, at any time during the
continuance of an Event of Default, limit or terminate the authority of a
Grantor to collect its Accounts or amounts due under General Intangibles or any
thereof.

(d) Upon notice to the applicable Grantors, the Administrative Agent in its own
name or in the name of others may at any time during the continuance of an Event
of Default communicate with Account Debtors to verify with them to the
Administrative Agent’s satisfaction the existence, amount and terms of any
Account or amounts due under any General Intangible.

(e) Upon the request of the Administrative Agent at any time during the
continuance of an Event of Default, each Grantor shall notify Account Debtors
that the Accounts or General Intangibles have been collaterally assigned to the
Administrative Agent and that payments in respect thereof shall be made directly
to the Administrative Agent. In addition, the Administrative Agent may at any
time during the continuance of an Event of Default enforce such Grantor’s rights
against such Account Debtors and obligors of General Intangibles.

(f) Notwithstanding anything herein to the contrary, each Grantor shall remain
liable under each of the Accounts and payments in respect of General Intangibles
to observe and perform all the conditions and obligations to be observed and
performed by it thereunder, all in accordance with the terms of any agreement
giving rise thereto. Neither the Administrative Agent nor any other Secured
Party shall have any obligation or liability under any agreement giving rise to
an Account or a payment in respect of a

 

22



--------------------------------------------------------------------------------

PLEDGE AND SECURITY AGREEMENT

JOHNSONDIVERSEY, INC.

 

General Intangible by reason of or arising out of this Agreement or the receipt
by the Administrative Agent nor any other Secured Party of any payment relating
thereto, nor shall the Administrative Agent nor any other Secured Party be
obligated in any manner to perform any obligation of any Grantor under or
pursuant to any agreement giving rise to an Account or a payment in respect of a
General Intangible, to make any payment, to make any inquiry as to the nature or
the sufficiency of any payment received by it or as to the sufficiency of any
performance by any party thereunder, to present or file any claim, to take any
action to enforce any performance or to collect the payment of any amounts that
may have been assigned to it or to which it may be entitled at any time or
times.

 

  Section 5.3 Pledged Collateral

(a) During the continuance of an Event of Default, upon notice by the
Administrative Agent to the relevant Grantor or Grantors, (i) the Administrative
Agent shall have the right to receive any and all cash dividends, payments or
other Proceeds paid in respect of the Pledged Collateral and make application
thereof to the Secured Obligations in the order set forth in the Credit
Agreement and (ii) the Administrative Agent or its nominee may exercise (A) any
voting, consent, corporate and other right pertaining to the Pledged Collateral
at any meeting of shareholders, partners or members, as the case may be, of the
relevant issuer or issuers of Pledged Collateral or otherwise and (B) any right
of conversion, exchange and subscription and any other right, privilege or
option pertaining to the Pledged Collateral as if it were the absolute owner
thereof (including the right to exchange at its discretion any of the Pledged
Collateral upon the merger, consolidation, reorganization, recapitalization or
other fundamental change in the corporate, partnership or limited liability
company structure of any issuer of Pledged Collateral, the right to deposit and
deliver any Pledged Collateral with any committee, depositary, transfer agent,
registrar or other designated agency upon such terms and conditions as the
Administrative Agent may determine), all without liability except to account for
property actually received by it; provided, however, that the Administrative
Agent shall have no duty to any Grantor to exercise any such right, privilege or
option and shall not be responsible for any failure to do so or delay in so
doing.

(b) In order to permit the Administrative Agent to exercise the voting and other
consensual rights that it may be entitled to exercise pursuant hereto and to
receive all dividends and other distributions that it may be entitled to receive
hereunder, following the occurrence and during the continuance of an Event of
Default (i) each Grantor shall promptly execute and deliver (or cause to be
executed and delivered) to the Administrative Agent all such proxies, dividend
payment orders and other instruments as the Administrative Agent may from time
to time reasonably request and (ii) without limiting the effect of clause (i)
above, such Grantor shall grant to the Administrative Agent an irrevocable proxy
to vote all or any part of the Pledged Collateral and to exercise all other
rights, powers, privileges and remedies to which a holder of the Pledged
Collateral would be entitled (including giving or withholding written consents
of shareholders, partners or members, as the case may be, calling special
meetings of shareholders, partners or members, as the case may be, and voting at
such meetings), which proxy shall be effective, automatically and without the
necessity of any action (including any transfer of any Pledged Collateral on the
record books of the issuer thereof) by any other person (including the issuer of
such Pledged Collateral or any officer or agent thereof) during the continuance
of an Event of Default and which proxy shall only terminate upon the payment in
full of the Secured Obligations.

 

23



--------------------------------------------------------------------------------

PLEDGE AND SECURITY AGREEMENT

JOHNSONDIVERSEY, INC.

 

(c) Each Grantor hereby expressly authorizes and instructs each issuer of any
Pledged Collateral pledged hereunder by such Grantor to (i) comply with any
instruction received by it from the Administrative Agent in writing that
(A) states that an Event of Default has occurred and is continuing and (B) is
otherwise in accordance with the terms of this Agreement, without any other or
further instructions from such Grantor, and each Grantor agrees that such issuer
shall be fully protected in so complying and (ii) unless otherwise expressly
permitted hereby, if an Event of Default has occurred and is continuing pay any
dividend or other payment with respect to the Pledged Collateral directly to the
Administrative Agent for deposit in a Cash Collateral Account or, with the
consent of the Administrative Agent, an Approved Deposit Account.

 

  Section 5.4 Proceeds to be Turned Over To Administrative Agent

Unless otherwise expressly provided in the Credit Agreement, all Proceeds
received by the Administrative Agent under this Article V shall be held by the
Administrative Agent in a Cash Collateral Account. All Proceeds while held by
the Administrative Agent in a Cash Collateral Account (or by such Grantor in
trust for the Administrative Agent) shall continue to be held as collateral
security for the Secured Obligations and shall not constitute payment thereof
until applied as provided in the Credit Agreement.

 

  Section 5.5 Registration Rights

(a) If the Administrative Agent shall determine to exercise its right to sell
any or all of the Pledged Equity Collateral pursuant to Section 5.1 (Code and
Other Remedies), and if in the reasonable opinion of the Administrative Agent it
is necessary or reasonably advisable to have the Pledged Equity Collateral, or
that portion thereof to be sold to be registered under the provisions of the
Securities Act, the relevant Grantor shall cause the issuer thereof to
(i) execute and deliver, and use its reasonable best efforts to cause the
directors and officers of such issuer to execute and deliver, all such
instruments and documents, and do or cause to be done all such other acts as may
be, in the reasonable opinion of the Administrative Agent, necessary or
advisable to register the Pledged Equity Collateral, or that portion thereof to
be sold, under the provisions of the Securities Act, (ii) use its best
reasonable efforts to cause the registration statement relating thereto to
become effective and to remain effective for a period of one year from the date
of the first public offering of the Pledged Equity Collateral, or that portion
thereof to be sold and (iii) make all amendments thereto or to the related
prospectus that, in the reasonable opinion of the Administrative Agent, are
necessary or advisable, all in conformity with the requirements of the
Securities Act and the rules and regulations of the Securities and Exchange
Commission applicable thereto. Such Grantor agrees to use its reasonable best
efforts to cause such issuer to comply with the provisions of the securities or
“Blue Sky” laws of any and all states and the District of Columbia that the
Administrative Agent shall reasonably designate and to make available to its
security holders, as soon as practicable, an earnings statement (which need not
be audited) satisfying the provisions of Section 11(a) of the Securities Act.

(b) Each Grantor recognizes that the Administrative Agent may be unable to
effect a public sale of any Pledged Equity Collateral by reason of certain
prohibitions contained in the Securities Act and applicable state securities
laws, the Securities Act (Ontario) or otherwise or may determine that a public
sale is impracticable or not commercially reasonable and, accordingly, may
resort to one or more private sales thereof to a restricted group of purchasers
that shall be obliged to agree, among other things, to acquire such securities
for their own account for investment and not with a view to the distribution or
resale thereof. Each Grantor

 

24



--------------------------------------------------------------------------------

PLEDGE AND SECURITY AGREEMENT

JOHNSONDIVERSEY, INC.

 

acknowledges and agrees that any such private sale may result in prices and
other terms less favorable than if such sale were a public sale and,
notwithstanding such circumstances, to the extent permitted by applicable law,
agrees that any such private sale shall be deemed to have been made in a
commercially reasonable manner. The Administrative Agent shall be under no
obligation to delay a sale of any Pledged Equity Collateral for the period of
time necessary to permit the issuer thereof to register such securities for
public sale under the Securities Act, under applicable state securities laws or
under the Securities Act (Ontario), in each case even if such issuer would agree
to do so.

(c) Each Grantor agrees to use its reasonable best efforts to do or cause to be
done all such other acts as may be necessary to make such sale or sales of all
or any portion of the Pledged Equity Collateral pursuant to this Section 5.5
valid and binding and in compliance with all other applicable Requirements of
Law. Each Grantor further agrees that a breach of any covenant contained in this
Section 5.5 will cause irreparable injury to the Administrative Agent and other
Secured Parties, that the Administrative Agent and the other Secured Parties
have no adequate remedy at law in respect of such breach and, as a consequence,
that each and every covenant contained in this Section 5.5 shall be specifically
enforceable against such Grantor, and such Grantor, to the extent permitted by
applicable law, hereby waives and agrees not to assert any defense against an
action for specific performance of such covenants except for a defense that no
Event of Default has occurred or is continuing under the Credit Agreement.

 

  Section 5.6 Deficiency

Each Grantor shall remain liable for any deficiency if the proceeds of any sale
or other disposition of the Collateral are insufficient to pay the Secured
Obligations and the reasonable fees and disbursements of any attorney employed
by the Administrative Agent or any other Secured Party to collect such
deficiency.

 

  ARTICLE VI THE ADMINISTRATIVE AGENT

 

  Section 6.1 Administrative Agent’s Appointment as Attorney-in-Fact

(a) Each Grantor hereby irrevocably constitutes and appoints the Administrative
Agent and any officer or agent thereof, with full power of substitution, as its
true and lawful attorney-in-fact with full irrevocable power and authority in
the place and stead of such Grantor and in the name of such Grantor or in its
own name, for the purpose of carrying out the terms of this Agreement, to take
any appropriate action and to execute any document and instrument that may be
reasonably necessary or desirable to accomplish the purposes of this Agreement,
and, without limiting the generality of the foregoing, at any time when an Event
of Default has occurred and is continuing each Grantor hereby gives the
Administrative Agent the power and right, on behalf of such Grantor, without
notice to or assent by such Grantor, to do any of the following:

(i) in the name of such Grantor or its own name, or otherwise, take possession
of and indorse and collect any check, draft, note, acceptance or other
instrument for the payment of moneys due under any Account or General Intangible
of such Grantor or with respect to any other Collateral of such Grantor and file
any claim or take any other action or proceeding in any court of law or equity
or otherwise deemed appropriate by the Administrative Agent for the purpose of
collecting any such moneys due under any Account or General Intangible of such
Grantor or with respect to any other Collateral of such Grantor whenever
payable;

 

25



--------------------------------------------------------------------------------

PLEDGE AND SECURITY AGREEMENT

JOHNSONDIVERSEY, INC.

 

(ii) in the case of any Intellectual Property owned by such Grantor, execute and
deliver, and have recorded, any agreement, instrument, document and paper as the
Administrative Agent may request to evidence the Administrative Agent’s security
interest in such Intellectual Property and the goodwill and General Intangibles
of such Grantor relating thereto or represented thereby;

(iii) pay or discharge taxes and Liens, other than Liens permitted by this
agreement or the other Loan Documents, levied or placed on the Collateral of
such Grantor, effect any repair or pay or discharge any insurance called for by
the terms of this Agreement (including all or any part of the premiums therefor
and the costs thereof);

(iv) execute, in connection with any sale provided for in Section 5.1 (Code and
Other Remedies) or 5.5 (Registration Rights), any endorsement, assignment or
other instrument of conveyance or transfer with respect to the Collateral; or

(v) (A) direct any party liable for any payment under any Collateral of such
Grantor to make payment of any moneys due or to become due thereunder directly
to the Administrative Agent or as the Administrative Agent shall direct, (B) ask
or demand for, collect, and receive payment of and receipt for, any moneys,
claims and other amounts due or to become due at any time in respect of or
arising out of any Collateral of such Grantor, (C) sign and indorse any invoice,
freight or express bill, bill of lading, storage or warehouse receipt, draft
against debtors, assignment, verification, notice and other document in
connection with any Collateral of such Grantor, (D) commence and prosecute any
suit, action or proceeding at law or in equity in any court of competent
jurisdiction to collect the Collateral of such Grantor or any portion thereof
and to enforce any other right in respect of any Collateral, (E) defend any
suit, action or proceeding brought against such Grantor with respect to any
Collateral of such Grantor, (F) settle, compromise or adjust any such suit,
action or proceeding and, in connection therewith, give such discharges or
releases as the Administrative Agent may deem appropriate, (G) assign any
Copyright, Patent or Trademark constituting Collateral of such Grantor (along
with the goodwill of the business to which any such Trademark pertains)
throughout the world for such term or terms, on such conditions, and in such
manner as the Administrative Agent shall in its sole discretion determine,
including the execution and filing of any document necessary to effectuate or
record such assignment and (H) generally, sell, transfer, pledge and make any
agreement with respect to or otherwise deal with any Collateral of such Grantor
as fully and completely as though the Administrative Agent were the absolute
owner thereof for all purposes, and do, at the Administrative Agent’s option and
such Grantor’s expense, at any time, or from time to time, all acts and things
that the Administrative Agent deems necessary to protect, preserve or realize
upon the Collateral of such Grantor and the Administrative Agent’s and the other
Secured Parties’ security interests therein and to effect the intent of this
Agreement, all as fully and effectively as such Grantor might do.

Anything in this clause (a) to the contrary notwithstanding, the Administrative
Agent agrees that it shall not exercise any right under the power of attorney
provided for in this clause (a) unless an Event of Default shall be continuing.

 

26



--------------------------------------------------------------------------------

PLEDGE AND SECURITY AGREEMENT

JOHNSONDIVERSEY, INC.

 

(b) If any Grantor fails to perform or comply with any of its agreements
contained herein, if an Event of Default has occurred and is continuing, the
Administrative Agent, at its option, but without any obligation so to do, may
perform or comply, or otherwise cause performance or compliance, with such
agreement.

(c) The reasonable expenses of the Administrative Agent incurred in connection
with actions undertaken as provided in this Section 6.1, together with interest
thereon at a rate per annum equal to the rate per annum at which interest would
then be payable on past due Revolving Loans that are Base Rate Loans under the
Credit Agreement, from the date of payment by the Administrative Agent to the
date reimbursed by the relevant Grantor, shall be payable by such Grantor to the
Administrative Agent on demand.

(d) Each Grantor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue hereof. All powers, authorizations and agencies
contained in this Agreement are coupled with an interest and are irrevocable as
to such Grantor until this Agreement is terminated as to such Grantor and the
security interests in the Collateral of such Grantor created hereby are
released.

 

  Section 6.2 Duty of Administrative Agent

The Administrative Agent’s sole duty with respect to the custody, safekeeping
and physical preservation of the Collateral in its possession shall be to deal
with it in the same manner as the Administrative Agent deals with similar
property for its own account. Neither the Administrative Agent, any other
Secured Party nor any of their respective officers, directors, employees or
agents shall be liable for failure to demand, collect or realize upon any
Collateral or for any delay in doing so or shall be under any obligation to sell
or otherwise dispose of any Collateral upon the request of any Grantor or any
other Person or to take any other action whatsoever with regard to any
Collateral or any party thereof. The powers conferred on the Administrative
Agent hereunder are solely to protect the Administrative Agent’s interest in the
Collateral and shall not impose any duty upon the Administrative Agent or any
other Secured Party to exercise any such powers. The Administrative Agent and
the other Secured Parties shall be accountable only for amounts that they
actually receive as a result of the exercise of such powers, and neither they
nor any of their respective officers, directors, employees or agents shall be
responsible to any Grantor for any act or failure to act hereunder, except for
their own gross negligence or willful misconduct.

 

  Section 6.3 Execution of Financing Statements

Each Grantor authorizes the Administrative Agent to file or record financing
statements, amendments to financing statements and other filing or recording
documents or instruments with respect to the Collateral in such form and in such
offices as the Administrative Agent reasonably determines appropriate to perfect
the security interests of the Administrative Agent under this Agreement, and
such financing statements and amendments may describe the collateral covered
thereby as “all assets of the debtor”, “all personal property of the debtor” or
words of similar effect. Each Grantor hereby also authorizes the Administrative
Agent, at any time and from time to time, to file continuation statements with
respect to previously filed financing statements. A photographic or other
reproduction of this Agreement shall be sufficient as a financing statement or
other filing or recording document or instrument for filing or recording in any
jurisdiction.

 

27



--------------------------------------------------------------------------------

PLEDGE AND SECURITY AGREEMENT

JOHNSONDIVERSEY, INC.

 

  Section 6.4 Authority of Administrative Agent

Each Grantor acknowledges that the rights and responsibilities of the
Administrative Agent under this Agreement with respect to any action taken by
the Administrative Agent or the exercise or non-exercise by the Administrative
Agent of any option, voting right, request, judgment or other right or remedy
provided for herein or resulting or arising out of this Agreement shall, as
between the Administrative Agent and the other Secured Parties, be governed by
the Credit Agreement and by such other agreements with respect thereto as may
exist from time to time among them, but, as between the Administrative Agent and
the Grantors, the Administrative Agent shall be conclusively presumed to be
acting as agent for the Administrative Agent and the other Secured Parties with
full and valid authority so to act or refrain from acting, and no Grantor shall
be under any obligation, or entitlement, to make any inquiry respecting such
authority.

 

  ARTICLE VII MISCELLANEOUS

 

  Section 7.1 Amendments in Writing

None of the terms or provisions of this Agreement may be waived, amended,
supplemented or otherwise modified except in accordance with Section 11.1
(Amendments, Waivers, Etc.) of the Credit Agreement; provided, however, that
annexes to this Agreement may be supplemented (but no existing provisions may be
modified and no Collateral may be released) through Pledge Amendments and
Joinder Agreements, in substantially the form of Annex 3 (Form of Pledge
Amendment) and Annex 4 (Form of Joinder Agreement) respectively, in each case
duly executed by the Administrative Agent and each Grantor directly affected
thereby.

 

  Section 7.2 Notices

All notices, requests and demands to or upon the Administrative Agent or the
Company hereunder shall be effected in the manner provided for in Section 11.9
(Notices, Etc.) of the Credit Agreement and any notice, request or demand to or
upon any other Grantor shall be addressed to such Grantor care of the Company at
the Company’s notice address set forth in such Section 11.9 of the Credit
Agreement.

 

  Section 7.3 No Waiver by Course of Conduct; Cumulative Remedies

Neither the Administrative Agent nor any other Secured Party shall by any act
(except by a written instrument pursuant to Section 7.1 (Amendments in
Writing)), delay, indulgence, omission or otherwise be deemed to have waived any
right or remedy hereunder or to have acquiesced in any Default or Event of
Default. No failure to exercise, nor any delay in exercising, on the part of the
Administrative Agent or any other Secured Party, any right, power or privilege
hereunder shall operate as a waiver thereof. No single or partial exercise of
any right, power or privilege hereunder shall preclude any other or further
exercise thereof or the exercise of any other right, power or privilege. A
waiver by the Administrative Agent or any other Secured Party of any right or
remedy hereunder on any one occasion shall not be construed as a bar to any
right or remedy that the Administrative Agent or such other Secured Party would
otherwise have on any future occasion. The rights and remedies herein provided
are cumulative, may be exercised singly or concurrently and are not exclusive of
any other rights or remedies provided by law.

 

28



--------------------------------------------------------------------------------

PLEDGE AND SECURITY AGREEMENT

JOHNSONDIVERSEY, INC.

 

  Section 7.4 Successors and Assigns

This Agreement shall be binding upon the successors and assigns of each Grantor
and shall inure to the benefit of the Administrative Agent and each other
Secured Party and their successors and assigns; provided, however, that no
Grantor may assign, transfer or delegate any of its rights or obligations under
this Agreement without the prior written consent of the Administrative Agent.

 

  Section 7.5 Counterparts

This Agreement may be executed by one or more of the parties to this Agreement
on any number of separate counterparts (including by telecopy), each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Signature pages may be
detached from multiple counterparts and attached to a single counterpart so that
all signature pages are attached to the same document. Delivery of an executed
counterpart by telecopy shall be effective as delivery of a manually executed
counterpart.

 

  Section 7.6 Severability

Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

  Section 7.7 Section Headings

The Article and Section titles contained in this Agreement are, and shall be,
without substantive meaning or content of any kind whatsoever and are not part
of the agreement of the parties hereto.

 

  Section 7.8 Entire Agreement

This Agreement together with the other Loan Documents represents the entire
agreement of the parties and supersedes all prior agreements and understandings
relating to the subject matter hereof and thereof.

 

  Section 7.9 Governing Law

This Agreement and the rights and obligations of the parties hereto shall be
governed by, and construed and interpreted in accordance with, the law of the
State of New York.

 

  Section 7.10 Additional Grantors

If, pursuant to Section 7.11 (Additional Collateral and Guaranties) of the
Credit Agreement, the Borrowers shall be required to cause any Domestic
Subsidiary that is not a Grantor to become a Grantor hereunder, such Subsidiary
shall execute and deliver to the Administrative Agent a Joinder Agreement in the
form of Annex 4 (Form of Joinder Agreement) and shall thereafter for all
purposes be a party hereto and have the same rights, benefits and obligations as
a Grantor party hereto on the Closing Date.

 

29



--------------------------------------------------------------------------------

PLEDGE AND SECURITY AGREEMENT

JOHNSONDIVERSEY, INC.

 

  Section 7.11 Release of Collateral

(a) Upon the termination of the Commitments and payment and satisfaction of all
Loans, Reimbursement Obligations and all other Secured Obligations (other than
Secured Obligations described in Clauses (ii), (iii) or (iv) of the definition
thereof) then due and owing, the Collateral shall be released from the Lien
created hereby and this Agreement and all obligations (other than those
expressly stated to survive such termination) of the Administrative Agent and
each Grantor hereunder shall terminate, all without delivery of any instrument
or performance of any act by any party, and all rights to the Collateral shall
revert to the applicable Grantor. At the request and sole expense of any Grantor
following any such termination, the Administrative Agent shall deliver to such
Grantor any Collateral of such Grantor held by the Administrative Agent
hereunder and execute and deliver to such Grantor such documents as such Grantor
shall reasonably request to evidence such termination.

(b) If any Collateral shall be sold or disposed of by any Grantor in a
transaction permitted by the Credit Agreement or if any Collateral is otherwise
permitted to be released pursuant to Section 10.8 (b) (Concerning the Collateral
and the Collateral Documents) of the Credit Agreement, the Collateral so sold or
disposed of or otherwise released shall promptly be released from the Lien
created hereby to the extent provided in clauses (ii) or (iii) of
Section 10.8(b) (Concerning the Collateral and the Collateral Documents) of the
Credit Agreement, and the Administrative Agent shall promptly execute and
deliver to such Grantor all releases or other documents and take all other
actions reasonably necessary or desirable for the release of the Lien created
hereby on such Collateral.

(c) At the request and sole expense of the Company, a Grantor shall be released
from its obligations hereunder in the event that all the Stock of such Grantor
shall be so sold or disposed in a transaction permitted by the Credit Agreement;
and, in connection therewith, the Administrative Agent, upon receipt from the
Company of, a written request for release identifying the relevant Grantor and
the terms of the sale or other disposition in reasonable detail, including the
price thereof and any expenses in connection therewith, together with a
certification by a Responsible Officer of the Company stating that such
transaction is in compliance with the Credit Agreement and the other Loan
Documents shall promptly execute and deliver to the relevant Grantor all
releases or other documents reasonably necessary or desirable for the release of
the Lien created hereby on such Collateral.

 

  Section 7.12 Reinstatement

Each Grantor further agrees that, if any payment made by any Loan Party or other
Person and applied to the Obligations is at any time annulled, avoided, set
aside, rescinded, invalidated, declared to be fraudulent or preferential or
otherwise required to be refunded or repaid, or the proceeds of Collateral are
required to be returned by any Secured Party to such Loan Party, its estate,
trustee, receiver or any other party, including any Grantor, under any
bankruptcy law, state or federal law, common law or equitable cause, then, to
the extent of such payment or repayment, any Lien or other Collateral securing
such liability shall be and remain in full force and effect, as fully as if such
payment had never been made or, if prior thereto the Lien granted hereby or
other Collateral securing such liability hereunder shall have been released or
terminated by virtue of such cancellation or surrender, such Lien or other
Collateral shall be reinstated in full force and effect, and such prior
cancellation or surrender shall not diminish, release, discharge, impair or
otherwise affect any Lien or other Collateral securing the obligations of any
Grantor in respect of the amount of such payment.

 

30



--------------------------------------------------------------------------------

PLEDGE AND SECURITY AGREEMENT

JOHNSONDIVERSEY, INC.

 

Section 7.13 Transfer Tax Acknowledgement

Each party hereto acknowledges that the shares of the entities listed on
Schedule 2 attached hereto are being transferred to and deposited with the
Administrative Agent as collateral security for the Loans and that this
Section 7.13 is intended to be the certificate of exemption from New York stock
transfer taxes for the purposes of complying with Section 270.5(b) of the Tax
Law of the State of New York.

[SIGNATURE PAGES FOLLOW]

 

31



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Pledge and Security
Agreement to be duly executed and delivered as of the date first above written.

 

Grantors JOHNSONDIVERSEY, INC. JOHNSONDIVERSEY HOLDINGS, INC., JD POLYMER, LLC
By:  

/s/ Scott D. Russell

  Name:   Scott D. Russell   Title:   In the capacities listed on Schedule 1
INTEGRATED SANITATION MANAGEMENT, INC. JDI CEE HOLDINGS, INC. JOHNSON DIVERSEY
PUERTO RICO, INC. JOHNSON DIVERSEY SHAREHOLDINGS, INC. JOHNSON WAX DIVERSEY
SHAREHOLDINGS, INC. PROFESSIONAL SHAREHOLDINGS, INC. JDI HOLDINGS, INC. DUBOIS
INTERNATIONAL, INC. By:  

/s/ Andrew J. Warren

  Name:   Andrew J. Warren   Title:   In the capacities listed on Schedule 2
AUTO - C, LLC THE BUTCHER COMPANY JWP INVESTMENTS, INC. By:  

/s/ Jeffrey M. Haufschild

  Name:   Jeffrey M. Haufschild   Title:   In the capacities listed on Schedule
3

 

[SIGNATURE PAGE TO PLEDGE AND SECURITY AGREEMENT]



--------------------------------------------------------------------------------

SCHEDULE 1

 

JURISDICTION

  

GRANTOR

  

CAPACITY OF SCOTT D. RUSSELL

Delaware    JohnsonDiversey, Inc.    Senior Vice President, General Counsel and
Secretary Delaware    JohnsonDiversey Holdings, Inc.    Senior Vice President,
General Counsel and Secretary Wisconsin    JD Polymer, LLC    President

 

[SCHEDULE 1 TO SIGNATURE PAGE TO DOMESTIC PLEDGE AND SECURITY AGREEMENT]



--------------------------------------------------------------------------------

SCHEDULE 2

 

JURISDICTION

  

GRANTOR

  

CAPACITY OF ANDREW J. WARREN

Delaware    Integrated Sanitation Management, Inc.    Vice President and
Treasurer Delaware    JDI CEE Holdings, Inc.    Vice President and Treasurer
Delaware    Johnson Diversey Puerto Rico, Inc.    Vice President and Treasurer
Delaware    Johnson Diversey Shareholdings, Inc.    Vice President and Treasurer
Delaware    Johnson Wax Diversey Shareholdings, Inc.    Vice President and
Treasurer Delaware    Professional Shareholdings, Inc.    Vice President and
Treasurer Nevada    JDI Holdings, Inc.    Vice President and Secretary Ohio   
DuBois International, Inc.    Assistant Secretary

 

[SCHEDULE 2 TO SIGNATURE PAGE TO DOMESTIC PLEDGE AND SECURITY AGREEMENT]



--------------------------------------------------------------------------------

SCHEDULE 3

 

JURISDICTION

  

GRANTOR

  

CAPACITY OF JEFFREY M.
HAUFSCHILD

Delaware    Auto-C, LLC    Assistant Treasurer Delaware    The Butcher Company
   Assistant Treasurer Nevada    JWP Investments, Inc.    Treasurer

 

[SCHEDULE 3 TO SIGNATURE PAGE TO DOMESTIC PLEDGE AND SECURITY AGREEMENT]



--------------------------------------------------------------------------------

ACCEPTED AND AGREED

as of the date first above written:

CITIBANK, N.A.,

as Administrative Agent

By:  

/s/ David Leland

  Name:   David Leland   Title:   Vice President

 

[SIGNATURE PAGE TO PLEDGE AND SECURITY AGREEMENT]



--------------------------------------------------------------------------------

ANNEX 1

TO

PLEDGE AND SECURITY AGREEMENT

FORM OF DEPOSIT ACCOUNT CONTROL AGREEMENT

                             ,         

[Deposit Account Bank]

[Address]

Ladies and Gentlemen:

Reference is made to account no. [            ] maintained with you (the “Bank”)
by [            ] (the “Company”) into which funds are deposited from time to
time (the “Account”). [The Company and] [Certain affiliates of the Company have]
entered into a Credit Agreement, dated as of November [__], 2009 (as the same
may be amended, restated, supplemented or otherwise modified from time to time,
the “Credit Agreement”; capitalized terms used herein but not otherwise defined
herein shall have the meanings ascribed to such terms in the Credit Agreement),
among [the Company] [JohnsonDiversey, Inc.], JohnsonDiversey Holdings II B.V.
(the “Euro Borrower”), JohnsonDiversey Canada, Inc. (the “Canadian Borrower” and
together with the Company and the Euro Borrower, collectively, the “Borrowers”),
JohnsonDiversey Holdings, Inc., the Lenders party thereto, the Issuers party
thereto, Citibank, N.A., as administrative agent for the Lenders and the Issuers
(in such capacity, the “Administrative Agent”), General Electric Capital
Corporation, Goldman Sachs Lending Partners LLC and JPMorgan Chase Bank, N.A. as
co-syndication agents for the Lenders and the Issuers, Citigroup Global Markets
Inc., GE Capital Markets, Inc., Goldman Sachs Lending Partners LLC and J.P.
Morgan Securities Inc., as joint lead arrangers, and Citigroup Global Markets
Inc., GE Capital Markets, Inc., Goldman Sachs Lending Partners and J.P. Morgan
Securities Inc., Barclays Capital, HSBC Securities (USA) Inc., Morgan Stanley,
Natixis New York Branch, Cooperatieve Centrale Raiffeisen-Boerenleenbank B.A.,
“Rabobank Nederland”, New York Branch, RBC Capital Markets and Scotia Capital,
as joint bookrunning managers.

Pursuant to the Credit Agreement and related documents including the Pledge and
Security Agreement, dated as of November [            ], 2009 (the “Pledge and
Security Agreement”), among [The Company] [JohnsonDiversey, Inc.],
JohnsonDiversey Holdings, Inc., and the Grantors (as defined in the Pledge and
Security Agreement) party thereto, the Company has granted to the Administrative
Agent, for the benefit of the Secured Parties, a security interest in certain
property of the Company, including the Account.

The Account shall be maintained as a “deposit account” within the meaning of
Article 9 of the Uniform Commercial Code of the State of New York. The purpose
of this letter agreement is to perfect the Administrative Agent’s security
interest in the Account by granting the Administrative Agent control over the
Account. However, this Agreement does not create the Administrative Agent’s
security interest in the Account inasmuch as the Company and the Administrative
have entered into the Pledge and Security Agreement for that purpose. By your
execution of this letter agreement, you (i) agree that you shall comply with
instructions originated by the Administrative Agent directing disposition of the
funds and other property on deposit in the Account without

 

ANNEX 1



--------------------------------------------------------------------------------

further consent of the Company and (ii) acknowledge that, except as specifically
provided in this letter agreement, the Administrative Agent has exclusive
control of the Account, that all funds in the Account shall be transferred to
the Administrative Agent to the extent provided herein, that the Account is
being maintained by you for the benefit of the Administrative Agent and that all
amounts and other property therein are held by you as custodian for the
Administrative Agent.

Except as provided in clause (b) below, the Account shall not be subject to
deduction, set-off, banker’s lien, counterclaim, defense, recoupment or any
other right in favor of any person or entity other than the Administrative
Agent. By your execution of this letter agreement you also acknowledge that, as
of the date hereof, you have received no notice of any other pledge or
assignment of the Account and have not executed any agreements with third
parties covering the disposition of funds in the Account. You agree with the
Administrative Agent as follows:

(a) Subject to clause (b) below, notwithstanding anything to the contrary or any
other agreement relating to the Account, the Account is and shall be maintained
for the benefit of the Administrative Agent and shall be subject to written
instructions only from an authorized officer of the Administrative Agent.

(b) Prior to the delivery to you of a written notice from the Administrative
Agent in the form of Exhibit A hereto (a “Blockage Notice”), the Company shall
be allowed access to all funds in the Account and you are authorized to transfer
the balance in the Account as the Company may from time to time designate in
writing.1

(c) From and after the delivery to you of a Blockage Notice, you shall transfer
(by wire transfer or other method of transfer mutually acceptable to you and the
Administrative Agent) to the Administrative Agent, in same day funds, on each
business day, the entire balance in the Account to the following account:

 

ABA Number:  

 

Citibank, N.A. 388 Greenwich Street New York, New York 10013 Account Name:  

 

  Concentration Account Account Number:  

 

Reference:  

 

Attn:  

 

or to such other account as the Administrative Agent may from time to time
designate in writing (the “Administrative Agent Concentration Account”).

(d) All customary service charges and fees with respect to the Account shall be
debited to the Account. In the event insufficient funds remain in the Account to
cover such customary service charges and fees, the Company shall pay and
indemnify you for the amounts of such customary service charges and fees.

 

1 To be used if the Account is a concentration account, otherwise language to be
revised to sweep to a concentration account daily.

 

ANNEX 1-2



--------------------------------------------------------------------------------

This letter agreement shall be binding upon and shall inure to the benefit of
you, the Company, the Administrative Agent, the Secured Parties referred to in
the Credit Agreement and the respective successors, transferees and assigns of
any of the foregoing. This letter agreement may not be modified except upon the
mutual consent of the Administrative Agent, the Company and you. You may
terminate the letter agreement only upon 30 days’ prior written notice to the
Company and the Administrative Agent. The Administrative Agent may terminate
this letter agreement upon 10 days’ prior written notice to you and the Company.
Upon such termination you shall close the Account and transfer all funds in the
Account to the Administrative Agent Concentration Account or as otherwise
directed by the Company, or if a Blockage Notice was delivered prior to such
termination, the Administrative Agent. After any such termination, you shall
nonetheless remain obligated promptly to transfer to the Administrative Agent
Concentration Account or as the Company, or if a Blockage Notice was delivered
prior to such termination, the Administrative Agent may otherwise direct all
funds and other property received in respect of the Account.

This letter agreement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which when taken together
shall constitute one and the same agreement. Delivery of an executed counterpart
of a signature page to this letter agreement by telecopier shall be effective as
delivery of a manually executed counterpart of this letter agreement.

This letter agreement supersedes all prior agreements, oral or written, with
respect to the subject matter hereof and may not be amended, modified or
supplemented except by a writing signed by the Administrative Agent, the Company
and you.

This letter agreement shall be governed by, and construed in accordance with,
the laws of the State of New York.

 

ANNEX 1-3



--------------------------------------------------------------------------------

Upon acceptance of this letter agreement it shall be the valid and binding
obligation of the Company, the Administrative Agent, and you, in accordance with
its terms.

 

 

Very truly yours,

[NAME OF GRANTOR]

By:

 

 

 

Name:

 

Title:

CITIBANK, N.A.,

as Administrative Agent

By:

 

 

 

Name:

 

Title:

ACKNOWLEDGED AND AGREED

as of the date first above written:

 

[DEPOSIT ACCOUNT BANK]

By:

 

 

Name:

 

Title:

 

 

[SIGNATURE PAGE TO DEPOSIT ACCOUNT CONTROL AGREEMENT]



--------------------------------------------------------------------------------

EXHIBIT A

TO

DEPOSIT ACCOUNT CONTROL AGREEMENT

Form of Administrative Agent Blockage Notice

[Deposit Account Bank]

[Address]

Re: Account No.                              (the “Account”)

Ladies and Gentlemen:

Reference is made to the Account and that certain Deposit Account Control
Agreement dated                         , 20     among you, Citibank, N.A., as
Administrative Agent (the “Administrative Agent”), and [            ] (the
“Deposit Account Control Agreement”). Capitalized terms used herein shall have
the meanings given to them in the Deposit Account Control Agreement.

The Administrative Agent hereby notifies you that, from and after the date of
this notice, you are hereby directed to transfer (by wire transfer or other
method of transfer mutually acceptable to you and the Administrative Agent) to
the Administrative Agent, in same day funds, on each business day, the entire
balance in the Account to the Administrative Agent Concentration Account
specified in clause (c) of the Deposit Account Control Agreement or to such
other account as the Administrative Agent may from time to time designate in
writing.

 

Very truly yours,

CITIBANK, N.A.,

as Administrative Agent

By:  

 

  Name:   Title:

 

EXHIBIT A TO DEPOSIT ACCOUNT CONTROL AGREEMENT



--------------------------------------------------------------------------------

ANNEX 2

TO

PLEDGE AND SECURITY AGREEMENT

FORM OF SECURITIES ACCOUNT CONTROL AGREEMENT

[Name and Address

of Approved Securities

Intermediary]

                         , 20    

Ladies and Gentlemen:

The undersigned                          (the “Pledgor”) together with certain
of its affiliates are party to a Pledge and Security Agreement dated
November [    ]. 2009 in favor of Citibank, N.A., as agent for the Secured
Parties referred to therein (the “Pledgee” and such agreement the “Pledge and
Security Agreement”; capitalized terms used herein but not otherwise defined
herein shall have the meanings ascribed to such terms in the Pledge and Security
Agreement) pursuant to which a security interest is granted by the Pledgor in
all present and future Assets (hereinafter defined) in Account No.             
of the Pledgor (the “Pledge”).

In connection therewith, the Pledgor hereby instructs you (the “Approved
Securities Intermediary”) to do all of the following:

 

  1. maintain the Account, as “[Name of Pledgor]- Citibank, N.A. Control
Account”;

 

  2. hold in the Account the assets, including, without limitation, all
financial assets, securities, security entitlements and all other property and
rights now or hereafter received in such Account (collectively the “Assets”),
including, without limitation, those assets listed on Schedule A (List of
Assets) attached hereto and made a part hereof;

 

  3. provide to the Pledgee, with a duplicate copy to the Pledgor, a monthly
statement of Assets and a confirmation statement of each transaction effected in
the Account after such transaction is effected; and

 

  4.

honor only the instructions or Entitlement Orders in regard to or in connection
with the Account given by an Authorized Officer of the Pledgee, except that
until such time as the Pledgee gives a written notice to the Approved Securities
Intermediary that the Pledgor’s rights under this sentence have been terminated
(on which notice the Approved Securities Intermediary may rely exclusively), the
Pledgor acting through a Responsible Officer may (a) exercise any voting right
that it may have with respect to any Asset, (b) give instructions to enter into
purchase or sale transactions in the Account and (c) withdraw and receive for
its own use all regularly scheduled interest and dividends paid with respect to
the Assets

 

ANNEX 2



--------------------------------------------------------------------------------

 

and all cash proceeds of any sale of Assets (“Permitted Withdrawals”); provided,
however, that, unless the Pledgee has consented to the specific transaction, the
Pledgor shall not instruct the Approved Securities Intermediary to deliver and,
except as may be required by law or by court order, the Approved Securities
Intermediary shall not deliver, cash, securities, or proceeds from the sale of,
or distributions on, such securities out of the Account to the Pledgor or to any
other person or entity other than Permitted Withdrawals.

By its signature below, the Approved Securities Intermediary agrees to comply
with the Entitlement Orders and instructions of an Authorized Officer of the
Pledgee (including, without limitation, any instruction with respect to sales,
trades, transfers and withdrawals of cash or other of the Assets) without the
consent of the Pledgor or any other person (it being understood and agreed by
the Pledgor that the Approved Securities Intermediary shall have no duty or
obligation whatsoever of any kind or character to have knowledge of the terms of
the Pledge and Security Agreement or to determine whether or not an event of
default exists thereunder). The Pledgor hereby agrees to indemnify and hold
harmless the Approved Securities Intermediary, its affiliates, officers and
employees from and against any claim, cause of action, liability, lawsuit,
demand or damage, including, without limitation, any court cost and reasonable
attorney’s fee, that may result by reason of the Approved Securities
Intermediary complying with such instructions of the Pledgee. In the event that
the Approved Securities Intermediary is sued or becomes involved in litigation
as a result of complying with the above stated written instructions, the Pledgor
and the Pledgee agree that the Approved Securities Intermediary shall be
entitled to charge all reasonable costs and fees it incurs in connection with
such litigation to the Assets in the Account and withdraw such sums as the costs
and charges accrue.

The Authorized Officer of the Pledgee who shall give oral instructions hereunder
shall confirm the same in writing to the Approved Securities Intermediary within
five days after such oral instructions are given.

For the purpose of this Agreement, the term “Authorized Officer of the Pledgee”
shall refer in the singular to any person who is a vice president or managing
director of the Pledgee.

Except with respect to the obligations and duties as set forth herein, this
Agreement shall not impose or create any obligation or duty upon the Approved
Securities Intermediary greater than or in addition to the customary and usual
obligations and duties of the Approved Securities Intermediary to the Pledgor.

As long as the Assets are pledged to the Pledgee, (i) the Approved Securities
Intermediary shall not invade the Assets to cover margin debits or calls in any
other account of the Pledgor and (ii) the Approved Securities Intermediary
agrees that, except for liens resulting from customary commissions, fees, or
charges based upon transactions in the Account, it subordinates in favor of the
Pledgee any security interest, lien or right of setoff the Approved Securities
Intermediary may have. The Approved Securities Intermediary acknowledges that it
has not received notice of any other security interest in the Account or the
Assets. In the event any such notice is received, the Approved Securities
Intermediary shall promptly notify the Pledgee.

This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns and it and the rights and
obligations of the parties hereto shall be governed by, and construed and
interpreted in accordance

 

ANNEX 2-2



--------------------------------------------------------------------------------

with, and the law of the Approved Securities Intermediary’s jurisdiction for the
purposes of Section 8-110 of the Uniform Commercial Code in effect in the State
of New York (the “UCC”) shall be, the law of the State of New York.

The Approved Securities Intermediary shall treat all property at any time held
by the Approved Securities Intermediary in the Account as financial assets
within the meaning of the UCC. The Approved Securities Intermediary acknowledges
that this Agreement constitutes written notification to the Approved Securities
Intermediary, pursuant to the UCC and any applicable federal regulation for the
Federal Reserve Book Entry System, of the Pledgee’s security interest in the
Assets. The Pledgor, Pledgee and Approved Securities Intermediary are entering
into this Agreement to provide for the Pledgee’s control of the Assets and to
confirm the first priority of the Pledgee’s security interest in the Assets. The
Approved Securities Intermediary agrees to promptly make and thereafter maintain
all necessary entries or notations in its books and records to reflect the
Pledgee’s security interest in the Assets.

If any term or provision of this Agreement is determined to be invalid or
unenforceable, the remainder of this Agreement shall be construed in all
respects as if the invalid or unenforceable term or provision were omitted. This
Agreement may not be altered or amended in any manner without the express
written consent of the Pledgor, the Pledgee and the Approved Securities
Intermediary. This Agreement may be executed in any number of counterparts, all
of which shall constitute one original agreement.

This Agreement may be terminated by the Approved Securities Intermediary upon 30
day’s prior written notice to the Pledgor and the Pledgee. Upon expiration of
such 30-day period, the Approved Securities Intermediary shall be under no
further obligation except to hold the Assets in accordance with the terms of
this Agreement, pending receipt of written instructions from the Pledgor and the
Pledgee, jointly, regarding the further disposition of the pledged Assets.

The Pledgor acknowledges that this Agreement supplements any existing agreement
of the Pledgor with the Approved Securities Intermediary and, except as
expressly provided herein, is in no way intended to abridge any right that the
Approved Securities Intermediary might otherwise have.

 

ANNEX 2-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Pledgor and the Pledgee have caused this Agreement to be
executed by their duly authorized officers all as of the date first above
written.

 

[Name of Pledgor]

By:

 

 

 

Name:

 

Title:

CITIBANK, N.A.,

as Administrative Agent

By:

 

 

 

Name:

 

Title:

ACCEPTED AND AGREED

as of the date first above written:

 

[APPROVED FINANCIAL INTERMEDIARY]

By:

 

 

 

Name:

 

Title:

 

[SIGNATURE PAGE TO CONTROL ACCOUNT AGREEMENT]



--------------------------------------------------------------------------------

SCHEDULE A

TO

CONTROL AGREEMENT

List of Assets for Pledged Collateral Account Number:                         

 

SCHEDULE A TO CONTROL AGREEMENT



--------------------------------------------------------------------------------

ANNEX 3

TO

PLEDGE AND SECURITY AGREEMENT

FORM OF PLEDGE AMENDMENT

This PLEDGE AMENDMENT, dated as of                          , 20    , is
delivered pursuant to Section 4.4(a) (Pledged Collateral) of the Pledge and
Security Agreement, dated as of November [    ], 2009 by JohnsonDiversey, Inc.
(the “Company”), the [undersigned Grantor and the other ]Subsidiaries and/or
affiliates of the Company from time to time party thereto as Grantors in favor
of Citibank, N.A., as agent for the Secured Parties referred to therein (the
“Pledge and Security Agreement”) and the undersigned hereby agrees that this
Pledge Amendment may be attached to the Pledge and Security Agreement and that
the Pledged Collateral listed on this Pledge Amendment shall be and become part
of the Collateral referred to in the Pledge and Security Agreement and shall
secure all Secured Obligations of the undersigned. Capitalized terms used herein
but not defined herein are used herein with the meaning given them in the Pledge
and Security Agreement.

 

[GRANTOR]

By:

 

 

 

Name:

 

Title:

Pledged Stock

 

ISSUER

   CLASS    CERTIFICATE NO(S).    PAR VALUE    NUMBER OF SHARES, UNITS
OR INTERESTS                                                

Pledged Debt

 

ISSUER

   DESCRIPTION OF DEBT    CERTIFICATE NO(S).    FINAL MATURITY    PRINCIPAL
AMOUNT                                                

 

ANNEX 3



--------------------------------------------------------------------------------

ACKNOWLEDGED AND AGREED

as of the date first above written:

CITIBANK, N.A.,

as Administrative Agent

 

By:      

Name:

Title:

 

ANNEX 3-2



--------------------------------------------------------------------------------

ANNEX 4

TO

PLEDGE AND SECURITY AGREEMENT

FORM OF JOINDER AGREEMENT

This JOINDER AGREEMENT, dated as of                          , 20    , is
delivered pursuant to Section 7.10 (Additional Grantors) of the Pledge and
Security Agreement, dated as of November [    ], 2009 by JohnsonDiversey, Inc.
(the “Company”) and the other Grantors listed on the signature pages thereof in
favor of Citibank, N.A., as agent for the Secured Parties referred to therein
(the “Pledge and Security Agreement”). Capitalized terms used herein but not
defined herein are used with the meanings given them in the Pledge and Security
Agreement.

By executing and delivering this Joinder Agreement, the undersigned (the
“Additional Grantor”), as provided in Section 7.10 (Additional Grantors) of the
Pledge and Security Agreement, hereby becomes a party to the Pledge and Security
Agreement as a Grantor thereunder with the same force and effect as if
originally named as a Grantor therein and, without limiting the generality of
the foregoing, hereby grants to the Administrative Agent for the benefit of the
Secured Parties, as collateral security for the full, prompt and complete
payment and performance when due (whether at stated maturity, by acceleration or
otherwise) of the Secured Obligations of the undersigned, hereby conveys,
mortgages, pledges, hypothecates and transfers to the Administrative Agent and
grants to the Administrative Agent a Lien on and security interest in, all of
its right, title and interest in, to and under the Collateral of such Additional
Grantor and expressly assumes all obligations and liabilities of a Grantor
thereunder.

The information set forth in Annex 1-A is hereby added to the information set
forth in Schedules 1 through 7 to the Pledge and Security Agreement.

The Additional Grantor hereby represents and warrants that each of the
representations and warranties contained in Article III (Representations and
Warranties) of the Pledge and Security Agreement applicable to it is true and
correct on and as the date hereof as if made on and as of such date.

IN WITNESS WHEREOF, the Additional Grantor has caused this Joinder Agreement to
be duly executed and delivered as of the date first above written.

 

[ADDITIONAL GRANTOR]

By:

 

 

 

Name:

 

Title:

 

ANNEX 4



--------------------------------------------------------------------------------

ACKNOWLEDGED AND AGREED

as of the date first above written:

 

CITIBANK, N.A.,

as Administrative Agent

By:

 

 

 

Name:

 

Title:

 

ANNEX 4-2



--------------------------------------------------------------------------------

ANNEX 5

TO

PLEDGE AND SECURITY AGREEMENT

FORM OF SHORT FORM COPYRIGHT SECURITY AGREEMENT1

COPYRIGHT SECURITY AGREEMENT, dated as of                      , 20    , by
JOHNSONDIVERSEY, INC. (the “Company” or the “Grantor”), in favor of Citibank,
N.A. (“CBNA”), as agent for the Secured Parties (as defined in the Credit
Agreement referred to below) (in such capacity, the “Administrative Agent”).

W I T N E S S E T H:

WHEREAS, pursuant to the Credit Agreement dated as of November [    ], 2009
(together with all exhibits and schedules thereto and as the same may be
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) among the Company, JohnsonDiversey Holdings II B.V. (the
“Euro Borrower”), JohnsonDiversey Canada, Inc. (the “Canadian Borrower” and
together with the Company and the Euro Borrower, collectively, the “Borrowers”),
JohnsonDiversey Holdings, Inc., the Lenders party thereto, the Issuers party
thereto, CBNA, as administrative agent for the Lenders and the Issuers, General
Electric Capital Corporation, Goldman Sachs Lending Partners LLC and JPMorgan
Chase Bank, N.A. as co-syndication agents for the Lenders and the Issuers,
Citigroup Global Markets Inc., GE Capital Markets, Inc., Goldman Sachs Lending
Partners and J.P. Morgan Securities Inc., as joint lead arrangers, and Citigroup
Global Markets Inc., GE Capital Markets, Inc., Goldman Sachs Lending Partners
LLC and J.P. Morgan Securities Inc., Barclays Capital, HSBC Securities (USA)
Inc., Morgan Stanley, Natixis New York Branch, Cooperatieve Centrale
Raiffeisen-Boerenleenbank B.A., “Rabobank Nederland”, New York Branch, RBC
Capital Markets and Scotia Capital as joint bookrunning managers, the Lenders
and Issuers have severally agreed to make Loans and other extensions of credit
to the Borrowers upon the terms and subject to the conditions set forth therein;

WHEREAS, the Grantor is party to the Guaranty pursuant to which it has
guaranteed the Obligations; and

WHEREAS, the Grantor is party to a Pledge and Security Agreement of even date
herewith in favor of the Administrative Agent (the “Security Agreement”)
pursuant to which the Grantor is required to execute and deliver this Copyright
Security Agreement;

NOW, THEREFORE, in consideration of the premises and to induce the Lenders, the
Issuers and the Administrative Agent to enter into the Credit Agreement and to
induce the Lenders and the Issuers to make their respective extensions of credit
to the Borrowers thereunder, Grantor hereby agrees with the Administrative Agent
as follows:

Section 1. Defined Terms

Unless otherwise defined herein, terms defined in the Credit Agreement or in the
Security Agreement and used herein have the meaning given to them in the Credit
Agreement or the Security Agreement, as the case may be.

 

ANNEX 5



--------------------------------------------------------------------------------

Section 2. Grant of Security Interest in Copyright Collateral

Grantor, as collateral security for the full, prompt and complete payment and
performance when due (whether at stated maturity, by acceleration or otherwise)
of the Secured Obligations, hereby conveys, mortgages, pledges, hypothecates and
transfers to the Administrative Agent for the benefit of the Secured Parties,
and grants to the Administrative Agent for the benefit of the Secured Parties a
lien on and security interest in, all of its right, title and interest in, to
and under the following Collateral of Grantor (the “Copyright Collateral”):

(a) all of its United States Copyrights and all United States Copyright Licenses
to which it is a party, including, without limitation, those referred to on
Schedule I hereto; and

(b) all Proceeds of the foregoing.

Section 3. Security Agreement

The security interest granted pursuant to this Copyright Security Agreement is
granted in conjunction with the security interest granted to the Administrative
Agent pursuant to the Security Agreement, and Grantor hereby acknowledges and
affirms that the rights and remedies of the Administrative Agent with respect to
the security interest in the Copyright Collateral made and granted hereby are
more fully set forth in the Security Agreement, the terms and provisions of
which are incorporated by reference herein as if fully set forth herein.

[SIGNATURE PAGES FOLLOW]

 

ANNEX 5-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Grantor has caused this Copyright Security Agreement to be
executed and delivered by its duly authorized officer as of the date first set
forth above.

 

Very truly yours, Grantor JOHNSONDIVERSEY, INC., By:  

 

  Name:   Title:

 

ACCEPTED AND AGREED

as of the date first above written:

CITIBANK, N.A.,

as Administrative Agent

By:  

 

  Name:   Title:

 

[SIGNATURE PAGE TO COPYRIGHT SECURITY AGREEMENT]



--------------------------------------------------------------------------------

ACKNOWLEDGMENT OF GRANTOR

 

STATE OF                                                   )    
                                                                  )     ss.
COUNTY OF                                                )    

On this      day of                      , 20     before me personally appeared
                        , proved to me on the basis of satisfactory evidence to
be the person who executed the foregoing instrument on behalf of
                        , who being by me duly sworn did depose and say that he
is an authorized officer of said corporation, that the said instrument was
signed on behalf of said corporation as authorized by its Board of Directors and
that he acknowledged said instrument to be the free act and deed of said
corporation.

 

 

 

Notary Public

 

[ACKNOWLEDGEMENT OF GRANTOR FOR COPYRIGHT SECURITY AGREEMENT]



--------------------------------------------------------------------------------

SCHEDULE I

TO

COPYRIGHT SECURITY AGREEMENT

Copyright Registrations

 

A. U.S. REGISTERED COPYRIGHTS

[Include Copyright Registration Number and Registration Date]

 

B. U.S. COPYRIGHT LICENSES

[Include complete legal description of agreement (name of agreement, parties and
date)]

 

SCHEDULE I TO COPYRIGHT SECURITY AGREEMENT



--------------------------------------------------------------------------------

ANNEX 6

TO

PLEDGE AND SECURITY AGREEMENT

FORM OF SHORT FORM PATENT SECURITY AGREEMENT 1

PATENT SECURITY AGREEMENT, dated as of                      , 20    , by
JOHNSONDIVERSEY, INC. (the “Company” or the “Grantor”), in favor of Citibank,
N.A. (“CBNA”), as agent for the Secured Parties (as defined in the Credit
Agreement referred to below) (in such capacity, the “Administrative Agent”).

W I T N E S S E T H:

WHEREAS, pursuant to the Credit Agreement dated as of November [    ], 2009
(together with all exhibits and schedules thereto and as the same may be
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) among the Company, JohnsonDiversey Holdings II B.V. (the
“Euro Borrower”), JohnsonDiversey Canada, Inc. (the “Canadian Borrower” and
together with the Company and the Euro Borrower, collectively, the “Borrowers”),
JohnsonDiversey Holdings, Inc., the Lenders party thereto, the Issuers party
thereto, CBNA, as administrative agent for the Lenders and the Issuers, General
Electric Capital Corporation, Goldman Sachs Lending Partners LLC and JPMorgan
Chase Bank, N.A. as co-syndication agents for the Lenders and the Issuers,
Citigroup Global Markets Inc., GE Capital Markets, Inc., Goldman Sachs Lending
Partners and J.P. Morgan Securities Inc., as joint lead arrangers, and Citigroup
Global Markets Inc., GE Capital Markets, Inc., Goldman Sachs Lending Partners
LLC and J.P. Morgan Securities Inc., Barclays Capital, HSBC Securities (USA)
Inc., Morgan Stanley, Natixis New York Branch, Cooperatieve Centrale
Raiffeisen-Boerenleenbank B.A., “Rabobank Nederland”, New York Branch, RBC
Capital Markets and Scotia Capital as joint bookrunning managers, the Lenders
and Issuers have severally agreed to make Loans and other extensions of credit
to the Borrowers upon the terms and subject to the conditions set forth therein;

WHEREAS, the Grantor is a party to the Guaranty pursuant to which it has
guaranteed the Obligations; and

WHEREAS, the Grantor is a party to a Pledge and Security Agreement of even date
herewith in favor of the Administrative Agent (the “Security Agreement”)
pursuant to which the Grantor is required to execute and deliver this Patent
Security Agreement;

NOW, THEREFORE, in consideration of the premises and to induce the Lenders, the
Issuers and the Administrative Agent to enter into the Credit Agreement and to
induce the Lenders and the Issuers to make and continue their respective
extensions of credit to the Borrowers thereunder, Grantor hereby agrees with the
Administrative Agent as follows:

Section 1. Defined Terms

Unless otherwise defined herein, terms defined in the Credit Agreement or in the
Security Agreement and used herein have the meaning given to them in the Credit
Agreement or the Security Agreement, as the case may be.

Section 2. Notice and Confirmation of Grant of Security Interest in Patent
Collateral

Grantor, as collateral security for the full, prompt and complete payment and
performance when due (whether at stated maturity, by acceleration or otherwise)
of the Secured Obligations, hereby confirms the grant to the Administrative
Agent for the benefit of the Secured Parties of a lien on and security interest
in, all of its right, title and interest in, to and under the following
Collateral of Grantor (the “Patent Collateral”):

(a) all of its United States Patents and all United States Patent Licenses to
which it is a party, including, without limitation, those referred to on
Schedule I hereto; and

 

ANNEX 6



--------------------------------------------------------------------------------

(b) all Proceeds of the foregoing.

Section 3. Security Agreement

This Patent Security Agreement confirms the security interest granted to the
Administrative Agent pursuant to the Security Agreement, and Grantor hereby
acknowledges and affirms that the rights and remedies of the Administrative
Agent with respect to the security interest in the Patent Collateral made and
granted hereby are more fully set forth in the Security Agreement, the terms and
provisions of which are incorporated by reference herein as if fully set forth
herein.

[SIGNATURE PAGES FOLLOW]

 

ANNEX 6-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Grantor has caused this Patent Security Agreement to be
executed and delivered by its duly authorized officer as of the date first set
forth above.

 

Very truly yours, Grantor JOHNSONDIVERSEY, INC., By:  

 

  Name:   Title:

 

ACCEPTED AND AGREED

as of the date first above written:

CITIBANK, N.A.,

as Administrative Agent

By:  

 

  Name:   Title:

 

[SIGNATURE PAGE TO PATENT SECURITY AGREEMENT]



--------------------------------------------------------------------------------

ACKNOWLEDGEMENT OF GRANTOR

 

STATE OF                                                   )    
                                                                  )     ss.
COUNTY OF                                                )    

On this      day of                 , 20     before me personally appeared
                        , proved to me on the basis of satisfactory evidence to
be the person who executed the foregoing instrument on behalf of
                        , who being by me duly sworn did depose and say that he
is an authorized officer of said corporation, that the said instrument was
signed on behalf of said corporation as authorized by its Board of Directors and
that he acknowledged said instrument to be the free act and deed of said
corporation.

 

 

Notary Public

 

[ACKNOWLEDGEMENT OF GRANTOR FOR PATENT SECURITY AGREEMENT]



--------------------------------------------------------------------------------

SCHEDULE I

TO

PATENT SECURITY AGREEMENT

Patent Registrations

 

A. U.S. REGISTERED PATENTS

[Include Patent Registration Number and Registration Date]

 

B. U.S. PATENT APPLICATIONS

[Include Patent Application Number and Filing Date]

 

C. U.S. PATENT LICENSES

[Include complete legal description of agreement (name of agreement, parties and
date)]

 

SCHEDULE I TO PATENT SECURITY AGREEMENT



--------------------------------------------------------------------------------

ANNEX 7

TO

PLEDGE AND SECURITY AGREEMENT

FORM OF SHORT FORM TRADEMARK SECURITY AGREEMENT1

TRADEMARK SECURITY AGREEMENT, dated as of                          , 20    , by
JOHNSONDIVERSEY, INC. (the “Company” or the “Grantor”), in favor of Citibank,
N.A. (“CBNA”), as agent for the Secured Parties (as defined in the Credit
Agreement referred to below) (in such capacity, the “Administrative Agent”).

W I T N E S S E T H:

WHEREAS, pursuant to the Credit Agreement dated as of November [    ], 2009
(together with all exhibits and schedules thereto and as the same may be
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) among the Company, JohnsonDiversey Holdings II B.V. (the
“Euro Borrower”), JohnsonDiversey Canada, Inc. (the “Canadian Borrower” and
together with the Company and the Euro Borrower, collectively, the “Borrowers”),
JohnsonDiversey Holdings, Inc., the Lenders party thereto, the Issuers party
thereto, CBNA, as administrative agent for the Lenders and the Issuers, General
Electric Capital Corporation, Goldman Sachs Lending Partners LLC and JPMorgan
Chase Bank, N.A. as co-syndication agents for the Lenders and the Issuers,
Citigroup Global Markets Inc., GE Capital Markets, Inc., Goldman Sachs Lending
Partners and J.P. Morgan Securities Inc., as joint lead arrangers, and Citigroup
Global Markets Inc., GE Capital Markets, Inc., Goldman Sachs Lending Partners
LLC and J.P. Morgan Securities Inc., Barclays Capital, HSBC Securities (USA)
Inc., Morgan Stanley, Natixis New York Branch, Cooperatieve Centrale
Raiffeisen-Boerenleenbank B.A., “Rabobank Nederland”, New York Branch, RBC
Capital Markets and Scotia Capital as joint bookrunning managers, the Lenders
and Issuers have severally agreed to make Loans and other extensions of credit
to the Borrowers upon the terms and subject to the conditions set forth therein;

WHEREAS, the Grantor is a party to the Guaranty pursuant to which it has
guaranteed the Obligations; and

WHEREAS, the Grantor is a party to a Pledge and Security Agreement of even date
herewith in favor of the Administrative Agent (the “Security Agreement”)
pursuant to which the Grantor is required to execute and deliver this Trademark
Security Agreement;

NOW, THEREFORE, in consideration of the premises and to induce the Lenders, the
Issuers and the Administrative Agent to enter into the Credit Agreement and to
induce the Lenders and the Issuers to make their respective extensions of credit
to the Borrowers thereunder, Grantor hereby agrees with the Administrative Agent
as follows:

Section 1. Defined Terms

Unless otherwise defined herein, terms defined in the Credit Agreement or in the
Security Agreement and used herein have the meaning given to them in the Credit
Agreement or the Security Agreement, as the case may be.

Section 2. Notice and Confirmation of Grant of Security Interest in Trademark
Collateral

Grantor, as collateral security for the full, prompt and complete payment and
performance when due (whether at stated maturity, by acceleration or otherwise)
of the Secured Obligations, hereby confirms the grant to the Administrative
Agent for the benefit of the Secured Parties of a lien on and security interest
in, all of its right, title and interest in, to and under the following
Collateral of Grantor (the “Trademark Collateral”):

(a) all of its United States Trademarks and all United States Trademark Licenses
to which it is a party, including, without limitation, those referred to on
Schedule I hereto; and

 

ANNEX 7



--------------------------------------------------------------------------------

(b) all Proceeds of the foregoing.

Section 3. Security Agreement

This Trademark Security Agreement confirms the security interest granted to the
Administrative Agent pursuant to the Security Agreement, and Grantor hereby
acknowledges and affirms that the rights and remedies of the Administrative
Agent with respect to the security interest in the Trademark Collateral made and
granted hereby are more fully set forth in the Security Agreement, the terms and
provisions of which are incorporated by reference herein as if fully set forth
herein.

[SIGNATURE PAGES FOLLOW]

 

ANNEX 7-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Grantor has caused this Trademark Security Agreement to be
executed and delivered by its duly authorized officer as of the date first set
forth above.

 

Very truly yours, Grantor JOHNSONDIVERSEY, INC., By:  

 

  Name:   Title:

 

ACCEPTED AND AGREED

as of the date first above written:

CITIBANK, N.A.,

as Administrative Agent

By:  

 

  Name:   Title:

 

[SIGNATURE PAGE TO TRADEMARK SECURITY AGREEMENT]



--------------------------------------------------------------------------------

ACKNOWLEDGEMENT OF GRANTOR

 

STATE OF                                                   )    
                                                                  )     ss.
COUNTY OF                                                )    

On this      day of                 , 20     before me personally appeared
                        , proved to me on the basis of satisfactory evidence to
be the person who executed the foregoing instrument on behalf of
                        , who being by me duly sworn did depose and say that he
is an authorized officer of said corporation, that the said instrument was
signed on behalf of said corporation as authorized by its Board of Directors and
that he acknowledged said instrument to be the free act and deed of said
corporation.

 

 

Notary Public

 

[ACKNOWLEDGEMENT OF GRANTOR FOR TRADEMARK SECURITY AGREEMENT]



--------------------------------------------------------------------------------

SCHEDULE I

TO

TRADEMARK SECURITY AGREEMENT

Trademark Registrations

 

A. U.S. REGISTERED TRADEMARKS

[Include Trademark Registration Number and Registration Date]

 

B. U.S. TRADEMARK APPLICATIONS

[Include Trademark Application Number and Filing Date]

 

C. U.S. TRADEMARK LICENSES

[Include complete legal description of agreement (name of agreement, parties and
date)]

 

SCHEDULE I TO TRADEMARK SECURITY AGREEMENT



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page ArticleI    Defined Terms    2

Section1.1

   Definitions    2

Section1.2

   Certain Other Terms    7 ArticleII    Grant of a Security Interest    7

Section2.1

   Collateral    7

Section2.2

   Grant of Security Interest in Collateral    8

Section2.3

   Certain Limited Exceptions    9

Section2.4

   Cash Collateral Accounts    9

Section2.5

   Certain Liens With Respect to Foreign Subsidiaries    10 ArticleIII   
Representations and Warranties    10

Section3.1

   Title; No Other Liens    10

Section3.2

   Perfection and Priority    10

Section3.3

   Name; Jurisdiction of Organization; Chief Executive Office    11

Section3.4

   Inventory and Equipment    11

Section3.5

   Pledged Collateral    11

Section3.6

   Accounts    12

Section3.7

   Intellectual Property    12

Section3.8

   Deposit Accounts; Security Accounts    13

Section3.9

   Commercial Tort Claims    14 ArticleIV    Covenants    14

Section4.1

   Generally    14

Section4.2

   Maintenance of Perfected Security Interest; Further Documentation    14

Section4.3

   Changes in Locations, Name, Etc.    15

Section4.4

   Pledged Collateral    15

Section4.5

   Control Accounts; Approved Deposit Accounts    17

Section4.6

   Accounts    17

Section4.7

   Delivery of Instruments and Chattel Paper    18

Section4.8

   Intellectual Property    18

Section4.9

   Payment of Obligations    20

Section4.10

   Commercial Tort Claims    20

Section4.11

   Contractual Obligations    21



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page ArticleV    Remedial Provisions    21

Section5.1

   Code and Other Remedies    21

Section5.2

   Accounts and Payments in Respect of General Intangibles    22

Section5.3

   Pledged Collateral    23

Section5.4

   Proceeds to be Turned Over To Administrative Agent    24

Section5.5

   Registration Rights    24

Section5.6

   Deficiency    25 ArticleVI    The Administrative Agent    25

Section6.1

   Administrative Agent’s Appointment as Attorney-in-Fact    25

Section6.2

   Duty of Administrative Agent    27

Section6.3

   Execution of Financing Statements    27

Section6.4

   Authority of Administrative Agent    28 ArticleVII    Miscellaneous    28

Section7.1

   Amendments in Writing    28

Section7.2

   Notices    28

Section7.3

   No Waiver by Course of Conduct; Cumulative Remedies    28

Section7.4

   Successors and Assigns    29

Section7.5

   Counterparts    29

Section7.6

   Severability    29

Section7.7

   Section Headings    29

Section7.8

   Entire Agreement    29

Section7.9

   Governing Law    29

Section7.10

   Additional Grantors    29

Section7.11

   Release of Collateral    30

Section7.12

   Reinstatement    30

Section7.13

   Transfer Tax Acknowledgement    31



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

ANNEXES AND SCHEDULES

 

Annex 1    Form of Deposit Account Control Agreement Annex 2    Form of
Securities Account Control Agreement Annex 3    Form of Pledge Amendment Annex 4
   Form of Joinder Agreement Annex 5    Form of Short Form Copyright Security
Agreement Annex 6    Form of Short Form Patent Security Agreement Annex 7   
Form of Short Form Trademark Security Agreement Schedule 1    State of
Incorporation; Principal Executive Office Schedule 2    Pledged Collateral
Schedule 3    Filings Schedule 4    Location of Inventory and Equipment
Schedule 5    Intellectual Property Schedule 6    Commercial Tort Claims
Schedule 7    Bank Accounts; Securities Accounts